Exhibit 10.2

 

SECOND AMENDMENT AND FIRST RESTATEMENT OF

JOINT EXPLORATION AND DEVELOPMENT AGREEMENT

WALKER, GRIMES, MADISON, TRINITY, AND MONTGOMERY COUNTIES, TEXAS

 

Reference is made to that certain Joint Exploration and Development Agreement
(the “Original Agreement”), entered into on March 21, 2013, but effective as of
March 1, 2013 (the “Effective Date”), as amended by that certain First Amendment
to Joint Exploration and Development Agreement dated effective March 1, 2013
(the “First Amendment”), by and among EOG RESOURCES, INC. (“EOG”), whose address
is 6101 S. Broadway, Suite 200, Tyler, Texas 75703, and ZaZa Energy Corporation
(“ZaZa Corporation”), a Delaware corporation, and ZaZa Energy LLC, a Texas
limited liability company (“ZaZa LLC” and, together with ZaZa Corporation,
“ZaZa”), each having an address of 1301 McKinney, Suite 2850, Houston, Texas
77010.  ZaZa and EOG are sometimes herein referred to individually as a “Party”
and collectively as the “Parties.”  Effective as of the Effective Date, the
Parties hereby further amend the Original Agreement by replacing the Original
Agreement and First Amendment in their entireties with this Second Amendment and
First Restatement of Joint Exploration and Development Agreement (“Second
Amendment”).  The Original Agreement, as amended by the First Amendment and this
Second Amendment, is hereinafter referred to as this “Agreement.”

 

The Parties recognize that this Second Amendment is entered into after the First
Closing.  Those obligations of the Parties under the Original Agreement and
First Amendment that were required to be performed prior to the execution of
this Second Amendment are restated herein for the purposes of clarity and to
document the comprehensive agreement of the Parties; however, the Parties
acknowledge that all such obligations required to have been heretofore performed
have been fully satisfied and that, as of the execution date of this Second
Amendment, each Party has fully complied with this Agreement.

 

Exhibits and Schedules; Definitions

 

Reference is herein made to: (i) Appendix 1 attached hereto for a list of all
exhibits and schedules attached to this Agreement and made a part hereof, and
(ii) Appendix 2 attached hereto for a list of all defined terms in this
Agreement.

 

Recitals

 

A.            The Parties have identified certain land located in Walker,
Grimes, Madison, Trinity, and Montgomery Counties, Texas, outlined on the
attached Exhibit “A”, which land is referred to herein as the “Project Area.” 
From and after the Second Closing, the Project Area shall be expanded to include
the lands located within the Miss Kati Unit; provided that, to the extent the
lands located within the Miss Kati Unit lie outside the area outlined on
Exhibit “A”, the expansion of the Project Area to cover such lands shall be
limited to depths from the surface to the top of the Glen Rose formation.

 

B.            ZaZa and EOG each own certain Oil and Gas Interests within the
Project Area.  The Oil and Gas Interests owned by ZaZa within the Project Area
as of the Effective Date (and as to ZaZa’s Exchange Leasehold only, as of the
execution date of this Second Amendment) are more particularly described on
Exhibit “B-1” and Exhibit “B-2” (the “Original ZaZa Leasehold”) and
Exhibit “B-6” and Exhibit “B-7” (“ZaZa’s Exchange Leasehold”).  The Original
ZaZa Leasehold and ZaZa’s Exchange Leasehold are

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

collectively defined as the “ZaZa Leasehold.”  A portion of the ZaZa Leasehold
consists of an undivided seventy-five percent (75%) of 8/8ths leasehold interest
that was assigned by Range to ZaZa pursuant to the Range-ZaZa JV Agreement in
and to (i) those certain Oil and Gas Interests, comprising approximately 61,123
gross acres and approximately 37,837 net mineral acres (i.e., ZaZa’s undivided
seventy-five percent (75%) interest therein comprises approximately 28,277.5 net
leasehold acres) within the Project Area, as more particularly described on
Exhibit “B-2” (the “Original Range-ZaZa Leasehold”), and (ii) those certain Oil
and Gas Interests more particularly described on Exhibit “B-7” (“ZaZa’s
Range-ZaZa Exchange Leasehold”).  The Original Range-ZaZa Leasehold and ZaZa’s
Range-ZaZa Exchange Leasehold are collectively defined as the “Range-ZaZa
Leasehold.”  In addition, the Oil and Gas Interests owned by ZaZa within the
Project Area as of the execution date of this Second Amendment include the
Stingray Well and the Commodore Well, which are located on ZaZa’s Exchange
Leasehold.  ZaZa’s Exchange Leasehold and the Stingray Well and Commodore Well
are collectively referred to as “ZaZa’s Exchange Interests.”

 

C.            Pursuant to (i) that certain Purchase and Sale Agreement dated
July 31, 2013, by and between [*Company A*], as Seller, and EOG, as Buyer (the
“[*Company A*] PSA”), (ii) that certain Assignment, Bill of Sale and Conveyance
dated effective as of the [*Company A*] Acquisition Effective Time, from
[*Company A*], et al., as Assignors, to EOG, as Assignee (the “[*Company A*]
Assignment”), and (iii) that certain Assignment and Bill of Sale dated effective
as of June 1, 2013, from [*Company B*], as Assignor, to EOG, as Assignee (the
“[*Company B*] Assignment”), EOG acquired certain oil and gas leases and wells
located in Madison and Walker Counties, Texas (collectively, the “[*Company A*]
Acquisitions”), including leases which are located within the AMI and are more
particularly described on Exhibit “B-3” (collectively, the “[*Company A*] AMI
Leases”), and including wells which are located within the AMI and more
particularly described on Exhibit “B-4” (collectively, the “[*Company A*] AMI
Wells”) and wells which are located outside the AMI and more particularly
described on Exhibit “B-5” (collectively, the “Additional [*Company A*] Wells”).

 

D.            EOG desires to acquire undivided interests in the Original ZaZa
Leasehold and ZaZa’s Exchange Interests.  ZaZa desires to acquire (i) undivided
interests in the [*Company A*] AMI Leases and [*Company A*] AMI Wells, and
(ii) undivided interests in the wellbores of the Additional [*Company A*] Wells
(the “Additional [*Company A*] Wellbores,” and together with the [*Company A*]
AMI Leases and the [*Company A*] AMI Wells, collectively, the “[*Company A*]
Interests”).  For the avoidance of doubt, the [*Company A*] Interests do not
include leasehold rights acquired by EOG outside the Project Area.  In addition,
the Parties desire to participate jointly in the exploration and development of
the Project Area for oil and gas production.

 

Agreement

 

In consideration of the foregoing, and of the mutual benefits and advantages
accruing to the Parties, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, ZaZa and EOG hereby
agree as follows:

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

1.                                 FIRST CLOSING AND INITIAL CASH CONSIDERATION

 

The First Closing shall take place at the offices of Baker & McKenzie LLP, 711
Louisiana, Suite 3400, Houston, Texas 77002, at 10:00 a.m. (local time) on or
before April 2, 2013, or such other time or place as the Parties may agree upon
in writing (the “First Closing Date”).  Failure to consummate the First Closing
on the date and time and at the place determined pursuant to this Section 1
shall not result in the termination of this Agreement and shall not relieve
either Party of any obligation under this Agreement.  Subject to Section 5.1.1,
and pursuant to Section 5.2.2(h), at the First Closing, EOG will pay ZaZa, in
cash (U.S. dollars) by federal funds wire transfer to an account designated by
ZaZa, an amount equal to $10,000,000.00 (the “Initial Cash Consideration”).

 

2.                                 AREA OF MUTUAL INTEREST

 

2.1.                            Designation of Area of Mutual Interest.  Subject
to the exceptions set forth in Section 2.3, the Parties hereby establish an area
of mutual interest consisting of all lands within the Project Area (the “AMI”).

 

2.2.                            Exclusive Rights to Acquire.  Subject to the
Parties’ respective rights hereunder to participate in the Acquired Interests:

 

2.2.1                                             From and after the execution
date of this Second Amendment until the termination of the AMI, EOG shall have
the exclusive right to acquire Oil and Gas Interests within the AMI.

 

2.2.2                                             The exclusive rights to
acquire Oil and Gas Interests within the AMI set forth in this Section 2.2 shall
not apply to Oil and Gas Interests acquired by ZaZa pursuant to a merger or an
acquisition of a package of properties in which the properties within the AMI,
as applicable, constitute less than half of the total value of the properties
(as determined under the applicable purchase agreement); provided, however, that
for avoidance of doubt, any such Oil and Gas Interests within the AMI shall
nevertheless be subject to the AMI, notwithstanding anything herein to the
contrary.

 

2.2.3                                             During the term of the AMI,
EOG shall deliver to ZaZa, no later than the fifth Business Day of each month, a
written update of such leasing activity conducted within the AMI and all
Acquired Interests acquired in the AMI in the prior month, including the
estimated cost, location and net acres associated with each such acquisition.

 

2.3.                            [*Company A*] Interests within the AMI. 
Notwithstanding anything herein to the contrary, the acquisition by ZaZa of its
Participation Interest of the [*Company A*] Interests within the AMI shall be
governed by Section 3.2, rather than this Article 2; provided, however,
Section 2.5 shall nevertheless apply to the determination of ZaZa’s
Participation Interest in such [*Company A*] Interests.

 

2.4.                            Notice of Acquisition.  During the AMI Term and
subject to Section 2.4.1, if either Party or its Affiliates (the “Acquiring
Party”) acquires, directly or indirectly, including the option or right to
acquire, any Oil and Gas Interest within the AMI (an “Acquired Interest”), the
Acquiring Party shall offer the other Party (the “Non-Acquiring Party”) the
option of purchasing its Participation Interest share of the Acquired

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

Interest(s) in accordance with the following provisions.  Within thirty (30)
calendar days after the Acquired Interest Offer Date, the Acquiring Party shall
notify the Non-Acquiring Party in writing of such acquisition.  Such notice
shall set forth (i) a description of the Acquired Interest, (ii) the total
Acquisition Cost of the Acquired Interest, (iii) the Participation Interest the
Non-Acquiring Party is entitled to acquire hereunder, (iv) any other pertinent
terms of such acquisition necessary for the Non-Acquiring Party to make an
informed decision whether to participate in the Acquired Interest, including
copies of the following to the extent within the Acquiring Party’s control:
relevant leases, conveyances, assignments, bank draft or other evidence of
payment for the interest, farmout agreements and term assignment agreements and
any other agreements or commitments relating to the Acquired Interest, all lease
take-off reports, landman’s run sheets, abstracts of title, deeds, leases, and
encumbrances.  There shall be no additional Encumbrances placed on any Acquired
Interest by the Acquiring Party at the time of or subsequent to its acquisition
of such interest (except for Encumbrances that shall be borne entirely by the
Acquiring Party), such that the Non-Acquiring Party shall have, should it elect
to participate, the same net revenue interest in its portion of the Acquired
Interest as was initially obtained by the Acquiring Party.  By way of example,
ZaZa may encumber its undivided interest in an Acquired Interest with the
Excluded Merger ORRIs, provided that the Excluded Merger ORRIs shall be borne
entirely by ZaZa.

 

The “Acquired Interest Offer Date” for any Acquired Interest shall be as
follows:

 

(A)                               the first day of the next calendar month
following the date of acquisition or proposed acquisition of any Acquired
Interest except for Acquired Interests (x) outside of the outer boundaries of
the area covered by Phase I while in Phase I or (y) outside of the outer
boundaries of the areas covered by Phase I and Phase II (as then determined
pursuant to Section 3.2) if in Phase II;

 

(B)                               EOG’s election of Phase II for any Acquired
Interest within the outer boundaries of the area covered by Phase II (as then
determined pursuant to Section 3.2) acquired prior to such election date; and

 

(C)                               the first day of the next calendar month
following the date of acquisition or proposed acquisition of any Acquired
Interest after the date of EOG’s election of Phase II.

 

2.4.1                                         Range-ZaZa Area of Mutual
Interest.  If, after the Effective Date and through March 1, 2015 (being the
term of the Range-ZaZa AMI), either Party or its Affiliates acquires, directly
or indirectly, including the option or right to acquire, any Range AMI Interest
within the Range-ZaZa AMI, then such acquiring Party shall offer the other Party
and Range the option of purchasing their respective Participation Interest share
of such Range AMI Interest(s) in accordance with Section 2.5.2 and the
provisions and procedures described in Paragraph 5 of the Range-ZaZa JV
Agreement.

 

2.5.                            Participation Interests.  As used in this
Agreement, the “Participation Interests” of the Parties shall be determined as
follows:

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

2.5.1                                             Acquired Interests outside of
the Range-ZaZa AMI.  With respect to all Acquired Interests other than those
within the Range-ZaZa AMI, the Participation Interests which each Party may
elect to acquire shall be as follows:

 

EOG

 

75

%

ZaZa

 

25

%

 

2.5.2                                             Range AMI Interests within the
Range-ZaZa AMI.  With respect to all Range AMI Interests acquired by a Party
within the Range-ZaZa AMI, the Participation Interests which each Party and
Range may elect to acquire shall be as follows:

 

EOG

 

50

%

ZaZa

 

25

%

Range

 

25

%;

 

provided, however, that if Range does not elect to participate in a Range AMI
Interest within the Range-ZaZa AMI, then the Participation Interests of the
Parties in such Range AMI Interest shall be as follows:

 

EOG

 

75

%

ZaZa

 

25

%

 

2.5.3                                             EOG’s Exchange Interests.  For
EOG’s Exchange Interests located outside the Range-ZaZa AMI, the Parties’
Participation Interests shall be identical to the Participation Interests
described in Section 2.5.1.

 

For EOG’s Exchange Interests located within the Range-ZaZa AMI, the Parties’
Participation Interests shall be identical to the Participation Interests
described in Section 2.5.2.

 

2.5.4                                             ZaZa Leases. For ZaZa Leases
located outside the Range-ZaZa AMI, the Parties’ Participation Interests shall
be identical to the Participation Interests described in Section 2.5.1.

 

For ZaZa Leases located within the Range-ZaZa AMI, the Parties’ Participation
Interests shall be identical to the Participation Interests described in
Section 2.5.2; provided, however, that if the Earning Point (as defined in the
Range-ZaZa JV Agreement) is not reached, then, subject to Section 3.1.2.2, the
Participation Interests of each Party and Range in such ZaZa Lease shall be as
follows:

 

EOG

 

33.33

%

ZaZa

 

16.67

%

Range

 

50

%

 

2.5.5                                             Additional [*Company A*]
Wellbores.  With respect to the Additional [*Company A*] Wellbores, from and
after the Additional [*Company A*] Wellbore Assignment Effective Time, ZaZa’s
Participation Interest shall be a percentage undivided interest equal to:
(A) the sum of (i) $3,000,000.00 (partial consideration

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

from the Phase II Leases) and (ii) [*], multiplied by the total number of Net
Acres in the Supplemental Leases assigned to EOG at the Second Closing, then
divided by (B) the present value, discounted at a rate of ten percent (10%)
(“PV10 Value”) of the PDP reserves associated with the Additional [*Company A*]
Wells, as determined by DeGolyer & MacNaughton as of the Additional [*Company
A*] Wellbore Assignment Effective Time. EOG’s Participation Interest in the
Additional [*Company A*] Wellbores shall be all of EOG’s interest in the
Additional [*Company A*] Wellbores remaining after subtracting ZaZa’s
Participation Interest therefrom.  Such Participation Interests shall be
referred to herein as the “Additional Interests.”  At the Second Closing, the
Parties’ Additional Interests shall be estimated (the “Estimated Additional
Interests”) by using a mutually agreeable estimate of the PV-10 Value of the PDP
reserves for such wells.

 

2.6.                            Election.  Upon delivery of the notice required
under Section 2.4, a Non-Acquiring Party shall have thirty (30) calendar days to
elect to join in such acquisition to the extent of its Participation Interest. 
Failure to notify the Acquiring Party of its election within thirty (30)
calendar days after delivery of the required notice shall be conclusively deemed
an election not to participate in the Acquired Interest.  If the Acquired
Interest is a farmout/farmin, term assignment, or similar agreement requiring
the drilling of a well or the performance of other obligations, the
Non-Acquiring Party’s election to participate in the Acquired Interest shall
include an agreement by the Non-Acquiring Party to assume and be bound by all
obligations and terms imposed by any such agreement to the extent of the
Non-Acquiring Party’s Participation Interest.  Irrespective of whether more than
one Acquired Interest is offered on the same Acquired Interest Offer Date,
elections shall be on an Acquired Interest basis, with each Non-Acquiring Party
having an independent election decision for each of the Acquired Interests
required to be offered pursuant to Section 2.4.

 

2.7.                            Election Not to Participate.  If the
Non-Acquiring Party elects or is deemed to have elected not to acquire an
interest in an Acquired Interest, the Acquiring Party shall retain its full
interest in the Acquired Interest and in any production therefrom or
attributable thereto, and the Acquired Interest shall not be subject to this
Agreement, notwithstanding anything to the contrary in this Agreement.

 

2.8.                            Conveyance of Acquired Interests.  Within thirty
(30) calendar days after a Non-Acquiring Party’s election to participate in an
Acquired Interest and concurrently with the Non-Acquiring Party’s payment to the
Acquiring Party of its Participation Interest share of the Acquisition Costs
incurred by the Acquiring Party to acquire same, the Acquiring Party shall
assign to the Non-Acquiring Party, using the form of assignment attached hereto
as Exhibit “C”, and except for any warranties made by the transferor to the
Acquiring Party, without warranty of title, express or implied, except as to
claims by, through, and under the Acquiring Party, the appropriate percentage of
undivided interest, pursuant to Section 2.5, in the Acquired Interests so
acquired by the Acquiring Party and provide the Non-Acquiring Party with copies
of (to the extent such are in the Acquiring Party’s possession or control and
were not previously provided with the notice of acquisition): (i) the lease and
assignment; (ii) lease purchase report; (iii) mineral ownership report;
(iv) draft or check copy documenting payment; (v) W-9; and (vi) legal
description and plat.  For purposes of

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

this Section 2, “Acquisition Cost” is defined as all actual out-of-pocket costs
and expenses, including lease bonus or other cash payments to the assignor of
the Acquired Interest, land broker’s fee and commissions, title examination
costs, attorney’s fees, recording fees, and taxes, but excluding in all cases
internal charges and Affiliate charges.  Failure of a Non-Acquiring Party to
timely pay its Participation Interest share of Acquisition Costs within the
30-day period following its election to participate in an Acquired Interest
shall be deemed an election not to participate in such Acquired Interest and a
waiver of any right to do so, notwithstanding any written election to
participate by that Party.

 

2.9.                            Lands Outside of AMI.  Recognizing that a Party
may acquire multiple Oil and Gas Interests pursuant to a single acquisition
contract, farmout agreement or term assignment, some of which may pertain to
lands that are not within the AMI, this Section 2 shall apply only to that
portion of the Acquired Interest that pertains to lands within the boundaries of
the AMI.  The Acquiring Party’s Acquisition Cost for the AMI portion shall be
deemed to be:

 

Acquisition Cost of AMI Portion = A * B/C

 

Where: “A” is the Acquisition Cost incurred by the Acquiring Party; “B” is the
number of AMI net acres covered by such Acquired Interest; and “C” is the total
net acres covered by the entire interest acquired (including the Acquired
Interest);

 

provided, however, that with respect to (i) any acquisition of Acquired
Interests by merger, consolidation, reorganization or equity acquisition,
(ii) any acquisition of assets for which any Acquired Interests are subject to
completion of specified obligations such as drill to earn requirements, or
(iii) any other package deal for which the Acquisition Cost of the AMI portion
is not reasonably determinable, then: the Acquisition Cost for such Acquired
Interest will be the average acquisition costs, calculated on a net acre basis,
paid by the Parties for other Acquired Interests within the 6-month period prior
to such Acquired Interest Offer Date.

 

The Non-Acquiring Party shall reimburse and pay the Acquiring Party for its
Participation Interest share of the Acquisition Cost of the Acquired Interest,
and, if applicable, its Participation Interest share of any costs for a well
within the AMI.

 

2.10.                     AMI Term.  The AMI shall remain in effect until the
later of December 31, 2017, or the expiration of the Term, unless sooner
terminated by mutual written agreement of the Parties (the “AMI Term”). 
Notwithstanding anything in this Agreement to the contrary, any Acquired
Interest for which negotiations were commenced after the expiration of the AMI
Term shall not be subject to the AMI.

 

2.11.                     Operations.  All Acquired Interests jointly acquired
by the Parties pursuant to Section 2.5 shall be subject to this Agreement and
the JOA contemplated by Section 3.8.  In addition, from and after the Second
Closing, (i) ZaZa’s Exchange Interests shall be subject to this Agreement and
the JOA contemplated by Section 3.8, and (ii) each Additional [*Company A*]
Wellbore shall be subject to this

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

Agreement and subsequent operations thereon shall be deemed to be governed by
the same terms as the JOA, limited to the extent consistent with the wellbore
interest.

 

3.                                 EARNING PHASES, COMMITMENT WELLS AND EARNING
PROVISIONS

 

3.1.                            Phase I.

 

3.1.1                     Phase I Assignment.

 

At the First Closing, ZaZa shall execute and deliver to EOG an assignment, in
the form attached hereto as Exhibit “G-2”, of an undivided seventy-five percent
(75%) of 8/8ths interest (except that, with respect only to Range-ZaZa
Leasehold, the assignment shall be an undivided fifty percent (50%) of 8/8ths
interest) in the Phase I Leases, and all associated rights therewith.

 

3.1.2                     Commitment Wells and Target Intervals.

 

In addition to payment of the Initial Cash Consideration by EOG to ZaZa, EOG
further commits to drill two (2) wells (i.e., Well No. 1 and Well No. 2
described below) at locations selected solely by EOG (after consultation with
ZaZa) and in any order as determined solely by EOG (each a “Phase I Commitment
Well”, and, collectively, the “Phase I Commitment Wells”), to test the Target
Intervals (“Phase I”), as described below; provided, however, that (a) unless
the Parties agree otherwise, the wellbores for each Phase I Commitment Well
shall be located such that all production therefrom is allocated solely to Phase
I Leases, and (b) Well No. 2 shall be proposed to Range and drilled pursuant to
the requirements set forth in Paragraph 3 of the Range-ZaZa JV Agreement.  The
Phase I Commitment Wells shall be the first two wells drilled and Completed by
EOG within the Project Area.

 

3.1.2.1.  Well No. 1:  One Phase I Commitment Well (i.e., Well No. 1) shall be a
vertical well to test the Lower Cretaceous Interval and may be utilized, at
EOG’s sole discretion, as a monitor well for another Phase I Commitment Well
prior to any completion attempt in the Target Interval.  EOG will bear 100% of
Costs through Completion for a seventy-five percent (75%) of 8/8ths working
interest in the well (except that, if the well is located on the Range-ZaZa
Leasehold, EOG will bear 100% of Costs through Completion for a fifty percent
(50%) of 8/8ths working interest in the well).  Subject to Section 3.10, this
Well No. 1 and associated carry obligation will be deemed satisfied by
(i) drilling to the top of the Georgetown Formation in the Lower Cretaceous
Interval, and (ii) using reasonable commercial efforts as a reasonable prudent
operator to Complete such well, whether or not said Well No. 1 is successfully
Completed as a well capable of producing in paying quantities.

 

3.1.2.2.  Well No. 2:  Another Phase I Commitment Well (i.e., Well No. 2) shall
be a “horizontal drainhole well” (as defined in the Range-ZaZa JV Agreement) to
test the Eagle Ford Interval within the Range-ZaZa Leasehold.  EOG will bear
100% of all costs and expenses incurred through the Earning Point (as defined in
the Range-ZaZa JV Agreement) for a fifty percent (50%) of 8/8ths working

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------


 

interest in the well under the Range-ZaZa JV Agreement, subject to Range’s
option to elect to take a 25% of 8/8ths working interest in the well.  If Range
elects to take a working interest, ZaZa will instruct Range to reimburse to EOG
25% of the above costs.  If Range does not elect to participate, EOG shall earn
a seventy-five percent (75%) of 8/8ths working interest in the well.  Operations
for drilling Well No. 2 must commence on or before July 15, 2013, and said Phase
I Commitment Well must be drilled and completed pursuant to the requirements set
forth in Paragraph 3 of the Range-ZaZa JV Agreement, including the requirement
that said Commitment Well reach the Earning Point (as defined in the Range-ZaZa
JV Agreement).  Notwithstanding the foregoing, if EOG commences Well No. 2 on or
before July 15, 2013, but its efforts do not result in said Commitment Well
fully satisfying the requirements set forth in Paragraph 3 of the Range-ZaZa JV
Agreement, including the requirement that said Commitment Well timely reach the
Earning Point, this Commitment Well and associated carry obligation will
nevertheless be deemed satisfied by EOG (i) drilling to the Target Interval, and
(ii) using reasonable commercial efforts as a reasonable prudent operator to
Complete such well; provided that EOG shall reassign to Range a 16.67% of 8/8ths
working interest, and ZaZa shall reassign to Range a 8.33% of 8/8ths working
interest, respectively, in the “Range Leases” (as defined in, and described on
Exhibit A-2 to, the assignment to be executed pursuant to this Agreement in
accordance with Section 3.1.1).  Prior to such reassignment, EOG may, at its
sole option and discretion, commence drilling operations on a substitute well
that meets the requirements set forth in this Section 3.1.2.2 and qualifies as a
“Substitute Well” as defined in Paragraph 3 of the Range-ZaZa JV Agreement. 
Notwithstanding the preceding, if EOG elects to commence such Substitute Well,
then EOG will bear 100% of the Costs through Completion for such Substitute Well
(as part of EOG’s Phase I Well No. 2 obligation).

 

3.1.3                     Costs through Completion.

 

The term “Costs through Completion” shall mean all actual costs and expenses of
drilling a Commitment Well through Completion, including all of the following
costs to the extent and only to the extent the same are incurred on or before
Completion: all costs associated with the drilling of a Commitment Well that are
chargeable to the joint account under the JOA and any third party title review
or examination costs; permitting costs; drilling and completion costs; costs for
any on-lease facilities (including separation equipment and metering equipment)
that are required to enable sales of hydrocarbons from the Commitment Well; and
if any Commitment Well is not capable of producing in paying quantities, then
the costs of plugging and abandonment, restoration, and reclamation required by
Applicable Law or contract and decommissioning and dismantling costs associated
with such unsuccessful Commitment Well.  All costs and expenses incurred after
Completion shall be borne by the Parties in proportion to each Party’s
Participation Interest.  For avoidance of doubt, “Costs through Completion”
shall not include any costs of infrastructure, gathering, flowlines, processing,
or other costs related to transportation of natural gas that are incurred after
regular sales of oil production have commenced.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------


 

3.1.4                     Satisfaction of Phase I Commitment Well Obligations.

 

Except for the Phase I, Well No. 1 Completion that is anticipated to occur prior
to the Second Closing Date, as of the date of execution of this Second
Amendment, ZaZa acknowledges that EOG has fully satisfied its Phase I Commitment
Well obligations.

 

3.2.                            Phase II.

 

EOG hereby elects to conduct additional drilling to earn additional interests in
ZaZa Leasehold under this Section 3.2 (“Phase II”), and ZaZa hereby approves
such accelerated election.  Within three (3) Business Days after the date this
Second Amendment is fully executed, EOG shall deliver to ZaZa a written notice
designating (a) the ZaZa Leases selected by EOG for Phase II, which shall
comprise such net leasehold acreage as will collectively deliver 20,000 Net
Acres to EOG and will consist of ZaZa Leasehold interests in contiguous acreage
to the greatest extent possible and may include any outlying tracts that are not
contiguous but are in the vicinity of such acreage in the area delineated on
Exhibit “A” as the “Phase II Area” (the “Phase II Leases”), and (b) additional
ZaZa Leases selected by EOG in which EOG wishes to acquire its Participation
Interest share at the Second Closing, which election shall comprise not less
than 6,000 Net Acres to EOG (the “Supplemental Leases”). EOG also elects to
receive its Participation Interest share of ZaZa’s Exchange Interests as a
credit towards ZaZa’s participation in the [*Company A*] AMI Leases and the
[*Company A*] AMI Wells.  Upon delivery to ZaZa of the notice for the Phase II
Leases and the Supplemental Leases, ZaZa shall promptly take such actions as
necessary to notify the holders of all Preferential Rights and Required Consents
applicable to the selected Phase II Leases and Supplemental Leases and ZaZa’s
Exchange Interests, and to seek the appropriate waivers or consents from such
holders.  If ZaZa is unable to obtain any waivers of Preferential Rights or any
Required Consents for the Phase II Leases or ZaZa’s Exchange Leasehold within
three (3) Business Days prior to the Second Closing, EOG shall identify other
ZaZa Leases to substitute for the affected Phase II Leases or ZaZa’s Exchange
Leasehold, which lands associated with such identified ZaZa Leases must be
contiguous with the originally designated ZaZa Leases to the greatest extent
possible, and such substitute ZaZa Leases shall themselves become Phase II
Leases or ZaZa’s Exchange Leasehold, as the case may be.  If ZaZa is unable to
obtain any waivers of Preferential Rights or any Required Consents for the
Supplemental Leases within three (3) Business Days prior to the Second Closing,
EOG shall have the option, at its sole discretion, to identify other ZaZa Leases
to substitute for the affected Supplemental Leases, and such substitute ZaZa
Leases shall themselves become Supplemental Leases.  If EOG elects not to
substitute other ZaZa Leases for the affected Supplemental Leases, the affected
Supplemental Leases shall be removed from the Supplemental Leases delivered at
the Second Closing, and ZaZa’s Participation Interest in the Additional
[*Company A*] Wellbores shall be reduced proportionately pursuant to
Section 3.2.2(a).  If any Preferential Right or Required Consent applies to any
substitute ZaZa Lease, then ZaZa shall seek waivers of such Preferential Rights
and any Required Consents consistent with the requirements of this Section 3.2. 
All further obligations of the Parties which follow in this Section 3.2 with
respect to such acreage burdened by Preferential Rights or Required Consents
shall be conditioned on ZaZa securing the required waivers of Preferential
Rights and any Required Consents on the Phase II Leases or substitute Phase II
Leases identified by EOG in its election, which Phase II Leases and substitute
Phase II Leases must comprise such net leasehold acreage as will collectively
deliver 20,000 Net Acres to EOG.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------


 

3.2.1                     Second Closing; Second Closing Obligations.

 

(a)                                 As of the date of execution of this Second
Amendment, ZaZa acknowledges that EOG has delivered to ZaZa, by federal funds
wire transfer to an account designated by ZaZa, a deposit of One Million Five
Hundred Thousand Dollars ($1,500,000.00) (the “Supplemental Leasehold Deposit”),
which ZaZa shall retain as consideration for Phase I of the Agreement.

 

(b)                                 The Second Closing shall take place at the
offices of Baker & McKenzie LLP, 700 Louisiana, Suite 3000, Houston, Texas
77002, at 10:00 a.m. (local time) on or before October 8, 2013, or such other
time or place as the Parties may agree upon in writing (the “Second Closing
Date”).  Failure to consummate the Second Closing on the date and time and at
the place determined pursuant to this Section 3.2.1 shall not result in the
termination of this Agreement and shall not relieve either Party of any
obligation under this Agreement.

 

(c)                                  At the Second Closing, ZaZa shall assign to
EOG the Phase II Leases, ZaZa’s Exchange Interests and the Supplemental Leases
as set forth in Section 3.2.1(g) below.

 

(d)                                 The [*Company A*] AMI Leases and [*Company
A*] AMI Wells are collectively referred to as “EOG’s Exchange Interests”;
provided, however, that with respect to [*Company A*] AMI Leases located partly
within and partly outside the Project Area, the Parties agree as follows:
(I) EOG’s Exchange Interests shall include all of the Miss Kati Unit and the
Miss Kati Unit Well; (II) with respect to [*Company A*] AMI Leases located
entirely outside of the Range-ZaZa AMI, EOG’s Exchange Interests shall only
include that portion of the [*Company A*] AMI Leases lying within the Project
Area; and (III) with respect to [*Company A*] AMI Leases located partially
within and partially outside the Range-ZaZa AMI, EOG’s Exchange Interests shall
include all of such [*Company A*] AMI Leases, including the portions located
outside the Range-ZaZa AMI and/or the Project Area.  EOG shall promptly take
such actions as necessary to notify the holders of all Preferential Rights and
Required Consents applicable to EOG’s Exchange Interests, and to seek the
appropriate waivers or consents from such holders.  If EOG is unable to obtain
any such waivers of Preferential Rights or Required Consents on or before the
Second Closing Date, then any such EOG’s Exchange Interests for which waivers
for Preferential Rights or Required Consents have not been obtained at such time
shall be excluded from the Second Closing, and shall instead be assigned to
ZaZa, by an instrument in a form substantially similar to the assignment of
EOG’s Exchange Interests executed at the Second Closing, at a delayed closing at
a time and place mutually agreeable to the Parties, but in no event later than
thirty (30) days after EOG receives the last such waiver for a Preferential
Right or Required Consent.  At the Second Closing, EOG shall assign EOG’s
Exchange Interests to ZaZa as set forth in Section 3.2.1(g) below.

 

(e)                                  EOG shall provide ZaZa a credit in the
amount of $1,250,000.00, to be applied on ZaZa’s behalf for Phase II
expenditures (the “Phase II Credit”).  The amount of the Phase II Credit shall
be increased by the amount of the Exchange Consideration Shortfall, if any.  The
Phase II Credit may be applied by EOG, at

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11

--------------------------------------------------------------------------------


 

ZaZa’s election, toward any of the following costs or obligations:  (i) ZaZa’s
share of costs and expenses related to obligations under Phase II, including
payment to EOG of the Exchange Consideration Excess, if any; (ii) ZaZa’s share
of costs of 3D seismic acquisition; (iii) ZaZa’s share of costs of microseismic
monitoring of completion operations; (iv) ZaZa’s Participation Interest share of
any Acquired Interests ZaZa elects to acquire pursuant to Article 2 during Phase
II; (v) ZaZa’s share of such other work activity as may be conducted during
Phase II; and/or (vi) ZaZa’s share of cash calls or land costs during Phase II.

 

(f)                                 At the Second Closing, EOG shall pay ZaZa,
in cash (U.S. dollars) by federal funds wire transfer to an account designated
by ZaZa, an amount equal to $15,000,000.00, being $17,000.000.00 in partial
consideration from EOG to ZaZa for ZaZa’s delivery of the Phase II Leases, less
$2,000,000.00 in partial consideration from ZaZa to EOG for EOG’s delivery of
EOG’s Exchange Interests.

 

(g)                                  At the Second Closing:

 

(i) EOG shall deliver (and execute, as appropriate) to ZaZa:

 

(A)  in the form of assignment attached as Exhibit “G-3”, in sufficient
counterparts for recording in each county in which the Additional [*Company A*]
Wells are located, an assignment of ZaZa’s Estimated Additional Interest in the
Additional [*Company A*] Wellbores dated effective as of the Additional
[*Company A*] Wellbore Assignment Effective Time, limited to depths from the
surface to total depth drilled as of the Additional [*Company A*] Wellbore
Assignment Effective Time;

 

(B)  in the form of assignment attached as Exhibit “G-4”, in sufficient
counterparts for recording in each county in which EOG’s Exchange Interests are
located, an assignment to ZaZa of ZaZa’s Participation Interest share of EOG’s
Exchange Interests, dated effective as of the [*Company A*] Acquisition
Effective Time;

 

(C)  an original of the assignment of Phase II Leases and Supplemental Leases
described in Section 3.2.1(f)(ii)(C);

 

(D)  an original of the assignment of ZaZa’s Exchange Interests described in
Section 3.2.1(f)(ii)(D).

 

(E)  an executed original amended JOA, dated effective as of the [*Company A*]
Acquisition Effective Time, amending the Contract Area (as defined therein) to
include ZaZa’s Exchange Interests, in the form attached hereto as Exhibit “D-2”;

 

(F)  an executed and acknowledged original Amended Memorandum of JOA, in the
form attached hereto as Exhibit “E-2”;

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

12

--------------------------------------------------------------------------------


 

(G)  an executed and acknowledged original Amended Memorandum of Joint
Exploration and Development Agreement in the form attached hereto as
Exhibit “I-2”; and

 

(H)  all other agreements, forms, instruments, and documents as may be
reasonably required by ZaZa to complete the Second Closing.

 

EOG shall deliver (or cause to be delivered) to ZaZa the same net revenue
interest in each of EOG’s Exchange Interests as EOG held as of the [*Company A*]
Acquisition Effective Time, free of any Encumbrances subsequently created by EOG
after such time.

 

(ii) ZaZa shall deliver (and execute, as appropriate), to EOG:

 

(A)  an original of the assignment of ZaZa’s Estimated Additional Interest in
the Additional [*Company A*] Wellbores described in Section 3.2.1(f)(i)(A);

 

(B)  an original of the assignment of ZaZa’s Participation Interest share of
EOG’s Exchange Interests described in Section 3.2.1(f)(i)(B);

 

(C)  in the form of assignment attached as Exhibit “G-1” (or, if the Phase II
Leases include Range-ZaZa Leasehold, in the form of assignment attached as
Exhibit “G-2”), in sufficient counterparts for recording in each county in which
the Phase II Leases and Supplemental Leases are located, an assignment of an
undivided seventy-five percent (75%) of 8/8ths interest in the Phase II Leases
and Supplemental Leases (except that, with respect only to Range-ZaZa Leasehold,
the assignment shall be such other percentage as is described in Section 2.5.2),
and all associated rights therewith;

 

(D)  in the form of assignment attached as Exhibit “G-6”, in sufficient
counterparts for recording in each county in which ZaZa’s Exchange Interests are
located, an assignment of (I) an undivided seventy-five percent (75%) of 8/8ths
interest in ZaZa’s Exchange Leasehold (except that, with respect only to ZaZa’s
Range-ZaZa Exchange Leasehold, the assignment shall be such other percentage as
is described in Section 2.5.3), and all associated rights therewith, and (II) an
undivided fifty percent (50%) of 8/8ths working interest in the Stingray Well
and an undivided seventy-five percent (75%) of 8/8ths working interest in the
Commodore Well, and all associated rights therewith;

 

(E)  a fully executed and recordable original partial release of the U.S. Bank
Mortgage as to any interest to be assigned to EOG with respect to the Phase II
Leases, ZaZa’s Exchange Interests and Supplemental Leases, in sufficient
counterparts for recording in each county in which the Phase II Leases, ZaZa’s
Exchange Interests and Supplemental Leases are located, in a form reasonably
approved by EOG;

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

13

--------------------------------------------------------------------------------


 

(F)  an executed original amended JOA, dated effective as of the [*Company A*]
Acquisition Effective Time, amending the Contract Area (as defined therein) to
include the ZaZa Exchange Interests, in the form attached hereto as
Exhibit “D-2”;

 

(G)  an executed and acknowledged original Amended Memorandum of JOA, in the
form attached hereto as Exhibit “E-2”;

 

(H)  an executed and acknowledged original Amended Memorandum of Joint
Exploration and Development Agreement, in sufficient counterparts for recording
in each county in which the ZaZa Leases are located, in the form attached hereto
as Exhibit “I-2”;

 

(I)  Form P-4’s for the Stingray Well and Commodore Well and any other
regulatory documentation requested by EOG necessary to designate EOG as operator
of such wells; and

 

(J)  all other agreements, forms, instruments, and documents as may be
reasonably required by EOG to complete the Second Closing, including
letters-in-lieu of transfer order to purchasers of production from the Stingray
Well and Commodore Well.

 

ZaZa shall deliver (or cause to be delivered) to EOG the same net revenue
interest in each of the Phase II Leases and Supplemental Leases as ZaZa held as
of the Effective Date, free of any Encumbrances subsequently created by ZaZa
after the Effective Date.

 

Any Exhibit listed on Appendix 1 that is not included in this Second Amendment
at the time of its execution shall be an additional deliverable by each of the
Parties at the Second Closing and together shall be styled the “Third Amendment
to the Joint Exploration and Development Agreement.”

 

3.2.2                     Exchange Consideration Value; Adjustments at and after
the Second Closing.

 

If the Second Closing occurs:

 

(a)  ZaZa shall be entitled to the ZaZa Additional Interest in the Additional
[*Company A*] Wellbores.  No later than sixty (60) days after the Second Closing
Date: (i) if ZaZa’s Additional Interest in the Additional [*Company A*]
Wellbores is greater than its Estimated Additional Interest, EOG shall assign to
ZaZa, in the form of assignment attached as Exhibit “G-3”, such additional
undivided interest in the Additional [*Company A*] Wellbores as is necessary to
vest ZaZa with its Additional Interest share of the Additional [*Company A*]
Wellbores (effective as of the Additional [*Company A*] Wellbore Assignment
Effective Time); and (ii) if ZaZa’s Additional Interest in the Additional
[*Company A*] Wellbores is less than its Estimated Additional Interest, ZaZa
shall assign to EOG, in the form of assignment attached as Exhibit “G-5”, such
undivided interest in the Additional [*Company A*]

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

14

--------------------------------------------------------------------------------


 

Wellbores as is necessary to divest ZaZa of any interest in the Additional
[*Company A*] Wellbores less and except its Additional Interest (effective as of
the Additional [*Company A*] Wellbore Assignment Effective Time).

 

(b)  ZaZa shall be entitled to its Participation Interest share of all revenues,
production, proceeds, income, and products from or attributable to EOG’s
Exchange Interests from and after the [*Company A*] Acquisition Effective Time,
and to its Participation Interest share of all other income, proceeds, receipts,
and credits earned with respect to EOG’s Exchange Interests on or after such
time, and shall be responsible for (and entitled to any refunds with respect to)
its Participation Interest share of all Property Costs attributable to EOG’s
Exchange Interests and incurred from and after such time.  ZaZa shall be
entitled to its Participation Interest share of all revenues, production,
proceeds, income, and products from or attributable to the Additional [*Company
A*] Wellbores from and after the Additional [*Company A*] Wellbore Assignment
Effective Time, and to its Participation Interest share of all other income,
proceeds, receipts, and credits earned with respect to the Additional [*Company
A*] Wellbores on or after such time, and shall be responsible for (and entitled
to any refunds with respect to) its Participation Interest share of all Property
Costs attributable to the Additional [*Company A*] Wellbores and incurred from
and after such time.  As used in this Section 3.2.2, “Property Costs” shall mean
all costs attributable to the ownership of EOG’s Exchange Interests or
Additional [*Company A*] Wellbores, as applicable, including all lease operating
expenses and lease maintenance expenses (including all delay rentals, shut-in
payments, lease extensions and renewals, lease option exercise payments, and
broker costs) and capital expenditures and all ad valorem, property, production,
severance, excise, and similar Taxes (but not including income, franchise, and
similar Taxes).  Without limiting the preceding sentence, with regard to
[*Company A*] AMI Wells and Additional [*Company A*] Wellbores, Property Costs
shall include all costs of drilling and Completing or abandoning such wells,
including all charges of drilling contractors and other service providers.  For
purposes of allocating revenues, production, proceeds, income, accounts
receivable, and products under this section, (i) liquid hydrocarbons produced
into storage facilities will be deemed to be “from or attributable to” the
[*Company A*] AMI Wells or Additional [*Company A*] Wellbores, as applicable, to
the extent they are above load lines in tanks, and (ii) gaseous hydrocarbons and
liquid hydrocarbons produced into pipelines will be deemed to be “from or
attributable to” the [*Company A*] AMI Wells or Additional [*Company A*]
Wellbores, as applicable, when they pass through the delivery point sales meters
on the pipelines through which they are transported.  In order to accomplish the
foregoing allocation of production, the Parties shall utilize reasonable
interpolating procedures to arrive at an allocation of production when exact
gauging, metering, and strapping data is not available on hand as of the
[*Company A*] Acquisition Effective Time or Additional [*Company A*] Wellbore
Assignment Effective Time, as applicable.  Ad valorem taxes for 2013 on EOG’s
Exchange Interests or Additional [*Company A*] Wellbores shall be prorated on a
daily basis, with the Parties liable for their respective Participation Interest
shares allocated to the period from and after the [*Company A*] Acquisition
Effective Time or the Additional [*Company A*] Wellbore Assignment Effective
Time, as applicable, and EOG shall be liable for the portion allocated to the
period prior to such applicable effective time.  If the amount of such taxes for
part, or all, of EOG’s Exchange Interests or Additional [*Company

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

15

--------------------------------------------------------------------------------


 

A*] Wellbores, as applicable, is not available on the Second Closing Date,
proration of taxes shall be made on the basis of taxes assessed in the previous
year, with a subsequent cash adjustment of such proration to be made between the
Parties when actual tax figures are available.

 

(c)  Subject to Section 3.2.2(d), the “Exchange Consideration Value” shall be
defined as the difference obtained by subtracting the amount calculated under
subsection (ii) below from the amount calculated under subsection (i) below:

 

(i) An amount equal to the sum of the following amounts:

 

(A)  ZaZa’s Participation Interest share of the consideration paid by EOG for
EOG’s Exchange Interests acquired by EOG under the [*Company A*] PSA (which,
subject to Section 3.2.2(f), shall be estimated as [*]);

 

(B)  the sum of [*], representing ZaZa’s Participation Interest share of the
consideration paid by EOG for EOG’s Exchange Interests acquired by EOG under the
[*Company B*] Assignment (110.33475 Net Acres);

 

(C)  the aggregate amount of all Property Costs attributable to ZaZa’s
Participation Interest share of EOG’s Exchange Interests for the period from the
[*Company A*] Acquisition Effective Time through the Second Closing Date, and
paid by EOG or [*Company A*], Et Al.; and

 

(D)  the amount of any other appropriate upward adjustment to Exchange
Consideration Value that is mutually agreed upon by the Parties; and

 

(ii)  An amount equal to the sum of the following amounts:

 

(A)  the aggregate amount of (I) proceeds received by EOG or [*Company A*], Et
Al from the sale of Hydrocarbons produced from and attributable to EOG’s
Exchange Interests during the period from the [*Company A*] Acquisition
Effective Time through the Second Closing Date, to which ZaZa is entitled under
Section 3.2.2(b), and (II) other proceeds received with respect to EOG’s
Exchange Interests for which ZaZa would otherwise be entitled under
Section 3.2.2(b); and

 

(B)  the amount of any other appropriate downward adjustment to the Exchange
Consideration Value that is mutually agreed upon by the Parties.

 

(d)  (i) If the Exchange Consideration Value exceeds the sum of: (i) the
Stingray and Commodore Consideration Amount, (ii) [*] multiplied by the total
number of Net Acres in ZaZa’s Exchange Leasehold assigned to EOG at the Second
Closing, and (iii) $2,000,000.00, being the amount of the credit applied to the
amount due from EOG at the Second Closing pursuant to Section 3.2.1(f) (“ZaZa’s
Exchange Consideration Amount”), EOG shall be entitled to the excess of the
Exchange Consideration Value over ZaZa’s Exchange Consideration Amount (the
“Exchange Consideration Excess”), and the Parties shall apply such amount toward
the Phase II Credit, and if the Exchange Consideration Excess is greater than
the Phase II

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

Credit, ZaZa shall pay the remaining balance of the Exchange Consideration
Excess to EOG.  (ii) If the Exchange Consideration Value is less than ZaZa’s
Exchange Consideration Amount, ZaZa shall be entitled to the shortfall of the
Exchange Consideration Value below ZaZa’s Exchange Consideration Amount (the
“Exchange Consideration Shortfall”).  ZaZa’s entitlement to the Exchange
Consideration Shortfall (if any) shall be satisfied by adding the Exchange
Consideration Shortfall to the Phase II Credit as set forth in Section 3.2.1(e).

 

(e)  Not later than three (3) Business Days prior to the Second Closing Date,
EOG shall deliver to ZaZa a statement setting forth in reasonable detail EOG’s
reasonable determination of the cash adjustments resulting from the operation of
this Section 3.2.2.  For purposes of such determination, EOG shall use the
estimated sum of [*] for ZaZa’s Participation Interest share of the
consideration paid by EOG for EOG’s Exchange Interests acquired by EOG under the
[*Company A*] PSA, which is based on an estimate of [4,010.39] Net Acres for
ZaZa’s Participation Interest share in the [*Company A*] AMI Leases.

 

(f)  As soon as practicable after the Second Closing, but no later than one
hundred twenty (120) days thereafter, EOG shall prepare and submit to ZaZa a
statement (the “Second Closing Final Settlement Statement”) setting forth each
adjustment or payment which was not finally determined as of the Second Closing
Date and showing the proposed revisions to such adjustments and the basis
therefor, which shall include EOG’s determination of the actual Net Acres
attributable to ZaZa’s Participation Interest in the [*Company A*] AMI Leases,
and the basis therefor.  On or before thirty (30) days after receipt of the
Second Closing Final Settlement Statement, ZaZa shall deliver to EOG a written
report containing any changes that ZaZa proposes be made to the Second Closing
Final Settlement Statement.  During this thirty (30) day period, ZaZa shall be
given reasonable access to EOG’s books and records relating to the matters
required to be accounted for in the Second Closing Final Settlement Statement. 
The Parties shall undertake to agree with respect to the amounts due pursuant to
the post-closing adjustment no later than one hundred eighty (180) days after
the Second Closing Date (the “Post-Second Closing Date”).  If the Parties are
unable to agree by the Post-Second Closing Date as to adjustment matters, the
Parties shall nevertheless make all agreed-upon adjustments within five
(5) Business Days after the Post-Second Closing Date by wire transfer to an
account specified by EOG or ZaZa, as applicable.  Notwithstanding Section 6.18,
for those adjustment matters as to which the Parties are unable to reach
agreement by the Post-Second Closing Date, the independent accounting firm of
Ernst & Young LLP shall determine the adjustment or payment amounts in
accordance with the terms and conditions set forth in this Agreement.  In
determining the proper amount of any adjustments, such independent accounting
firm shall not increase the adjustments in favor of either Party by more than
the adjustments proposed by such Party.  The decision of such independent
accounting firm shall be binding on the Parties, and the fees and expenses of
such independent accounting firm shall be borne one-half (1/2) by EOG and
one-half (1/2) by ZaZa.  The date upon which the final adjustments pursuant to
this Section 3.2.2 are established, as provided in the preceding sentence, shall
be called the “Second Closing Final Settlement Date.”  Any payments determined
by such independent accounting firm to be proper shall be made within five
(5) Business Days after the

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

Second Closing Final Settlement Date by wire transfer to an account specified by
EOG or ZaZa, as applicable.

 

3.2.3                     Phase II Commitment Wells and Target Intervals.

 

EOG shall drill three (3) wells at locations selected by EOG (after consultation
with ZaZa) (the “Phase II Commitment Wells”), to test the Target Intervals;
provided, however, that unless the Parties agree otherwise, the wellbores for
each Phase II Commitment Well shall be located such that all production
therefrom is allocated solely to:

 

(1)                                 ZaZa Leases in which EOG owns an undivided
interest;

 

(2)                                 Oil and Gas Interests acquired by either
Party and partially assigned to the other Party in accordance with the AMI
provisions of Article 2; or

 

(3)                                 [*Company A*] AMI Leases.

 

Except for (i) one monitoring well in Phase II (other than the Phase II vertical
Commitment Well described below), and (ii) Additional Wells, and (iii) wells
which are necessary to maintain Phase I Leases, Phase II Leases, or Supplemental
Leases, the Phase II Commitment Wells shall be the third, fourth, and fifth
wells drilled and Completed by EOG, respectively, in the Project Area, and EOG
shall not commence drilling any other wells prior to drilling and Completing the
Phase II Commitment Wells.

 

Except as provided below in the last paragraph of this Section 3.2.3, the three
(3) Phase II Commitment Wells shall consist of one vertical Lower Cretaceous
Interval test, with respect to which EOG shall drill to a depth EOG reasonably
deems appropriate (after consultation with ZaZa), and two horizontal Eagle Ford
Interval tests, the order of drilling to be at EOG’s sole discretion.  EOG shall
bear 100% of the Costs through Completion in each Phase II Commitment Well,
after which ZaZa may elect to apply the Phase II Credit for its share of
applicable costs and expenditures.

 

Each Phase II Commitment Well and its associated carry obligation shall be
deemed satisfied by EOG (A) drilling to the Target Interval and (B) using
reasonable commercial efforts as a reasonable prudent operator to Complete the
Commitment Well (and in the case of horizontal tests, using reasonable
commercial efforts as a reasonable prudent operator to drill a lateral or
horizontal drainhole a minimum of four thousand feet (4,000’) in length in the
Target Interval), whether or not the Commitment Well (vertical or horizontal) is
successfully Completed as a well capable of producing in paying quantities.  In
drilling horizontal tests, EOG shall use its reasonable commercial efforts as a
reasonable prudent operator to drill a lateral or horizontal drainhole a minimum
of four thousand feet (4,000’) in length in the Target Interval.  However, EOG
shall have the option to limit horizontal drilling to such shorter length as may
be deemed prudent, in EOG’s commercially reasonable discretion, as a reasonable
prudent operator, based on factors including then-existing hole conditions,
equipment limitations, geologic factors or other relevant

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

18

--------------------------------------------------------------------------------


 

technological and mechanical considerations that would render further lateral
drilling impracticable, provided, however, the Commitment Well obligation for a
horizontal well shall not be deemed satisfied unless a lateral has been drilled
to at least one thousand five hundred feet (1,500’) in length in the Target
Interval.

 

In lieu of drilling and Completing two horizontal Eagle Ford tests to satisfy
its horizontal Phase II Commitment Well obligations, EOG shall have the option,
at its sole discretion, to replace one such horizontal Eagle Ford test with
(a) a horizontal test into any zone or formation selected by EOG, or (b) one or
more vertical wells to test the Lower Cretaceous Interval.  If EOG exercises its
option to drill such replacement well(s), EOG shall carry ZaZa’s interest in the
Costs through Completion in such well(s) until the carry amount expended reaches
a total amount equal to $3,000,000.00.

 

3.2.4                     Failure to Satisfy Phase II Commitment Well
Obligations.

 

If EOG fails to Complete the first horizontal Phase II Commitment Well by May 1,
2014, then EOG shall remit payment to ZaZa, in cash (U.S. dollars) by federal
funds wire transfer to an account designated by ZaZa, an amount equal to
$3,000,000.00 less all actual costs for which EOG carried ZaZa for such Phase II
Commitment Well, if any.

 

On April 1, 2015, if EOG’s cumulative carry (including any payment made pursuant
to the preceding paragraph) to ZaZa for the Phase II Commitment Wells is less
than $7,250,000.00, then EOG shall remit payment to ZaZa, in cash (U.S. dollars)
by federal funds wire transfer to an account designated by ZaZa, an amount equal
to $7,250,000.00, less all actual costs (including any payment made pursuant to
the preceding paragraph) for which EOG carried ZaZa in the Phase II Commitment
Wells.  EOG shall not be required to reassign any Phase II Leases, or any other
Oil and Gas Interest assigned by ZaZa to EOG, to ZaZa.

 

3.3.                            Additional Wells, Cash Carry Obligation.  On or
before December 31, 2013, EOG shall commence operations for drilling, on any
jointly owned leasehold within the Project Area, other than Phase I Leases or
Phase II Leases, selected by EOG after consultation with ZaZa, a vertical well
to test the Lower Cretaceous Interval (with a possible Eagle Ford Interval test)
(the “Additional Well”), on which EOG shall carry ZaZa’s interest in the Costs
through Completion until the carry amount expended reaches a total amount equal
to $1,500,000.00 (the “Cash Carry Obligation”).  On May 1, 2014, if EOG’s carry
of ZaZa for the Additional Well is less than $1,500,000, then EOG shall remit
payment to ZaZa, in cash (U.S. dollars) by federal funds wire transfer to an
account designated by ZaZa, an amount equal to $1,500,000.00, less all actual
costs for which EOG carried ZaZa in the Additional Well.

 

3.4.                            Excess Leases.  On or before January 31, 2014,
EOG shall have the option (but not the obligation) to notify ZaZa that EOG
elects to acquire an undivided interest (as described below) in any ZaZa
Leasehold within the Project Area in which EOG has not already acquired an
undivided interest for an additional payment to ZaZa of [*] per Net Acre.  Upon
delivery to ZaZa of such election, ZaZa shall promptly take such actions as
necessary to notify the holders of all Preferential Rights and Required

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

19

--------------------------------------------------------------------------------


 

Consents applicable to the selected ZaZa Leases, and to seek the appropriate
waivers or consents from such holders.  Any such ZaZa Leases as to which all
necessary waivers of Preferential Rights and Required Consents are obtained
shall constitute the “Assigned Excess Leases,” and the sum of [*] per Net Acre
in the Assigned Excess Leases shall constitute the “Excess Lease
Consideration.”  Within ten (10) days after ZaZa has provided EOG with all
necessary waivers of Preferential Rights and Required Consents with respect to
the Assigned Excess Leases, EOG shall remit the Excess Lease Consideration to
ZaZa, in cash (U.S. dollars) by federal funds wire transfer to an account
designated by ZaZa, and contemporaneously therewith, ZaZa shall assign to EOG an
undivided seventy-five percent (75%) of 8/8ths interest in the Assigned Excess
Leases (except that, with respect only to Range-ZaZa Leasehold, the assignment
shall be such other percentage as is described in Section 2.5.2), and all
associated rights therewith.  Such assignment shall be on the form of assignment
attached as Exhibit “G-1” (or, if the Assigned Excess Leases include Range-ZaZa
Leasehold, in the form of assignment attached as Exhibit “G-2”).  For avoidance
of doubt, EOG shall have no reassignment obligation with respect to the Assigned
Excess Leases, regardless whether EOG fully satisfies its Commitment Well
requirements with respect to Phase II, and any ZaZa Leases not elected by EOG
shall no longer be subject to this Agreement effective as of January 31, 2014,
at which time the AMI shall be reduced as mutually agreed between the Parties to
exclude areas sufficient to create blocks for the development of the unelected
ZaZa Leases.

 

3.5.                            Lease Protection Wells.  Notwithstanding
anything to the contrary contained in this Agreement, EOG may drill any well
that is necessary to maintain a ZaZa Lease or [*Company A*] AMI Lease (each, a
“Lease Protection Well”), in which case EOG shall bear 100% of the Costs through
Completion for such Lease Protection Well as if such Lease Protection Well were
a Commitment Well, and such Lease Protection Well shall be designated as a
Commitment Well that satisfies EOG’s obligations with respect to one of its
Commitment Wells in Phase II.  If EOG has satisfied its Commitment Well
obligations for Phase II, then upon 20 calendar days’ notice, ZaZa will
reimburse EOG for ZaZa’s Participation Interest share of the Costs through
Completion for such additional Lease Protection Well.  Notwithstanding the
preceding, ZaZa shall have the right to elect (prior to the spud date) to pay
its Participation Interest share of costs for any such Lease Protection Well, in
which case, should ZaZa elect to participate, such Lease Protection Well shall
not count as a Commitment Well.

 

3.6.                            Treatment of Overrides.

 

3.6.1                     Merger ORRIs.  With respect to the first nine wells
Completed as producing wells in the Project Area on the ZaZa Leases, ZaZa shall
bear 100% of any burdens associated with the Merger ORRIs out of its
Participation Interest share until Payout.  From and after Payout for a
Commitment Well or Additional Well, and at all times for any other well drilled
on the ZaZa Leases, the Merger ORRIs for such well shall be treated as any other
royalty burdening the leasehold estate, with such burden shared according to the
Parties’ respective Participation Interests.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

20

--------------------------------------------------------------------------------


 

3.6.2                     Excluded Merger ORRIs.  With respect to any well
(including any Commitment Well and Additional Well) drilled on the ZaZa Leases,
ZaZa shall bear 100% of any burdens associated with the Excluded Merger ORRIs
out of its Participation Interest share at all times.

 

3.7.                            Substitute Wells.  If EOG is unable to satisfy
the specified requirements for any Commitment Well or Additional Well because of
mechanical or other operational difficulties or because the well encounters
excessive water flow, loss of circulation, excessive pressures, cavities,
caprock, salt or salt dome material, heaving shale or other practicably
impenetrable conditions which would, in the opinion of a reasonable prudent
operator, render further drilling impracticable, then EOG may at its sole
discretion (after consultation with ZaZa), commence drilling operations on a
substitute Commitment Well or Additional Well, as applicable, at another
location selected by EOG at its sole discretion (after consultation with ZaZa),
with the exception of Phase I, Well No. 2, (“Substitute Well”), within the
Project Area within ninety (90) days after completion of abandonment obligations
for the well being replaced (or shorter time period if required to comply with
the ZaZa Leasehold lease obligations) and thereupon the Substitute Well shall be
considered and treated for all purposes hereunder as though the same is a
Commitment Well or Additional Well, as applicable.  If EOG drills a Substitute
Well for an Additional Well, then twenty-five percent of the drilling costs of
such Substitute Well shall count toward the Cash Carry Obligation.

 

3.8.                            Joint Operating Agreement.  The Parties agree to
execute the joint operating agreement attached hereto as Exhibit “D-1” (“JOA”)
based on the 1989 AAPL Model Form Joint Operating Agreement and naming EOG as
Operator (as defined in the JOA).  The JOA shall govern operations on the
Project Area.  The “Contract Area” (as defined in the JOA) covered by the JOA
shall be the same as the Project Area less and except any lands covered by the
Range-ZaZa JOA, and shall be amended at the Second Closing to include the
Additional [*Company A*] Wellbores.  The interests of the Parties in the
“Contract Area” of the JOA shall be EOG 75% and ZaZa 25%, except that with
respect to the Additional [*Company A*] Wellbores, the interests of the Parties
shall be equal to their respective Participation Interests in the Additional
[*Company A*] Wellbores as set forth in Section 2.5.5.

 

3.9.                            Thrice-Yearly Technical and Operational
Meetings.  EOG agrees to conduct, at EOG’s offices, thrice-yearly meetings with
ZaZa on technical and operational aspects of EOG’s present and future activities
on the Project Area.  At least every four (4) calendar months, EOG shall provide
to ZaZa the following reports and data to the extent generated from operations
conducted on the Project Area: (i) a work report estimating drilling and other
activities for the next 12 months, (ii) a land report showing leases under
negotiation and an estimate of land acquisitions over the next 12 months,
(iii) copies of all logs or surveys, including in digitally recorded format if
available, daily drilling and production reports, (iv) copies of all tests and
core data, (v) copies of written notices provided to EOG by any third Person
regarding violations or potential violations of Applicable Law or Permits,
(vi) copies of all regulatory reports filed by EOG with any Governmental Entity,
and (vii) copies of all title opinions, including as applicable drill site title
opinions and division order title opinions; provided, however, that if any such
reports are prepared by a third Person

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

21

--------------------------------------------------------------------------------


 

that is not an Affiliate of EOG, then unless the costs of such third Person’s
services are chargeable to the joint account under the JOA, EOG shall not be
required to provide such third Person reports to ZaZa.

 

3.10.                     Well and Technical Data.  EOG shall furnish ZaZa with
the notices, reports and other data as provided in Exhibit “F” attached hereto,
and to conduct the tests and surveys provided for therein, and ZaZa shall have
ongoing access to EOG’s online platform for data delivery (currently
“box.com”).  ZaZa shall have the right to send its employees or representatives
to observe such tests and surveys and the results thereof; provided, however,
ZaZa and its Representatives shall observe such tests, surveys, and results at
the sole risk and expense of ZaZa, which shall be fully liable for all damages,
liabilities, and destruction of property or injury or death of individuals
resulting from, or in any way attributable to, the actions of ZaZa or its
Representatives while such individuals are on the Project Area.

 

4.                                 REPRESENTATIONS AND WARRANTIES

 

4.1.                            ZaZa’s Representations and Warranties.  ZaZa
Corporation and ZaZa LLC each represents and warrants (as to itself and not with
respect to the other, and further, as to those representations and warranties
described in Sections 4.1(d), (e), (f), (j), (k), (l), and (m) below, only to
the extent of its ownership interest in the ZaZa Leasehold), as of the date of
this Agreement and as of the date of each Closing, to EOG that:

 

(a)                                 (i) ZaZa Corporation is a corporation duly
formed, validly existing and in good standing under the laws of the State of
Delaware and is duly qualified to own properties and conduct oil and gas
operations in the State of Texas; and (ii) ZaZa LLC is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Texas and is duly qualified to own properties and conduct oil and gas
operations in the State of Texas;

 

(b)                                 the execution and delivery of this Agreement
have been, and the performance of this Agreement and the Transactions are, duly
and validly authorized by all requisite action on the part of it, including due
approval by it in accordance with its governing documents;

 

(c)                                  it is not in breach or default of the
obligations under the Range-ZaZa JV Agreement, nor has it received any notice
from, and to its Knowledge there is not any assertion by, Range, any
Governmental Entity, or any other Person claiming any violation or repudiation
of the Range-ZaZa JV Agreement or any violation of any Applicable Law with
respect to same;

 

(d)                                 (i) the ZaZa Leasehold comprises no less
than fifty-five thousand (55,000) Net Acres as of the First Closing and
thirty-five thousand (35,000) Net Acres as of the Second Closing; (ii) it owns
the ZaZa Leasehold free and clear of the claims of any Person claiming by,
through or under it other than Permitted Encumbrances; (iii) no consent,
approval, order or authorization of, or declaration, filing or registration
with, any Governmental Entity or any other Person (including any consents under
the ZaZa Leases) is required to be obtained or made by it in connection with the
Transactions other than those certain consents to assign (the “Required
Consents”)

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

22

--------------------------------------------------------------------------------


 

required under the instruments, documents, and agreements set forth on Schedule
4.1(d)(iii); and (iv) no part of the ZaZa Leasehold is subject to any
Preferential Right, rights of first refusal, or similar rights;

 

(e)                                  it has not created, assigned, conveyed,
suffered, or permitted to exist any Encumbrance on all or any part of the
Project Area or ZaZa Leasehold other than the Permitted Encumbrances;

 

(f)                                   except as set forth on Schedule 4.1(f), no
Proceeding is pending or, to its Knowledge, threatened, on all or any portion of
the ZaZa Leasehold, or on its ability to consummate the Transactions, or which
could materially and adversely affect EOG’s ownership or operations of the ZaZa
Leasehold;

 

(g)                                  there are no bankruptcy, reorganization, or
similar arrangement proceedings pending, being contemplated by, or threatened
against it or any of its Affiliates;

 

(h)                                 it has knowledge, skill, and experience in
financial, business, and investment matters relating to the Transactions and is
capable of evaluating the merits and risks of the Transactions.  To the extent
deemed necessary by it, it has retained, at its sole expense, and relied upon,
appropriate professional advice regarding the investment, tax, and legal merits
and consequences of its execution of this Agreement;

 

(i)                                     neither it nor any of its Affiliates has
incurred any obligation or entered into any agreement for any investment
banking, brokerage, or finder’s fee, or commission in respect of the
Transactions for which EOG or any Affiliate of EOG shall incur any liability;

 

(j)                                    (i) it has paid all Taxes on or relating
to the ZaZa Leasehold, which are currently due and payable as required by
Applicable Law prior to delinquency; (ii) there is not currently in effect any
extension or waiver by it of any statute of limitations of any jurisdiction
regarding the assessment or collection of any such Tax related to the ZaZa
Leasehold; (iii) the ZaZa Leasehold is not bound as of the Effective Date by any
tax partnership agreement that will be binding upon EOG; (iv) it is not a
nonresident alien, foreign person, foreign partnership, foreign trust, foreign
estate, or foreign corporation (as those terms are defined in the Code); and
(v) it is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and is not otherwise subject to regulation under or the restrictions
of such act;

 

(k)                                 (i) it has not received written notice of
any request or demand for payments, adjustments of payments or performance
pursuant to the obligations under all or any portion of the ZaZa Leasehold that
are still outstanding; (ii) it has not received a written notice of default with
respect to the payment or calculation of royalties, overriding royalties,
rentals, or bonuses that has not been cured; (iii) all bonus, rental, and other
payments provided in the ZaZa Leases (excluding the Range-ZaZa Leasehold) due
and payable have been paid; and (iv) to its Knowledge,

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

23

--------------------------------------------------------------------------------


 

all bonus, rental, and other payments with respect to the Range-ZaZa Leasehold
due and payable have been paid;

 

(l)                                     ZaZa Corporation and ZaZa LLC,
collectively, have title that is properly filed for record in the appropriate
public records in a manner sufficient to give constructive notice to third
Persons and which (i) with respect to each ZaZa Lease, covers the number of Net
Acres set forth for such ZaZa Lease in Exhibit “B-1”, “Exhibit B-2”,
“Exhibit B-6”, or Exhibit B-7”, as applicable; (ii) shall entitle EOG to a net
revenue interest (“NRI”) in each ZaZa Lease and all oil, gas, and other
hydrocarbons and minerals produced therefrom that is not less than the NRI set
forth for such ZaZa Lease in Exhibit “B-1”, “Exhibit B-2”, “Exhibit B-6”, or
Exhibit B-7”, as applicable, proportionately reduced to the assigned working
interest; and (iii) is free and clear of Encumbrances (including, for the
avoidance of doubt, claims by Range for rights to assignment or re-assignment in
the ZaZa Leases described in Exhibit “B-1” or Exhibit “B-6”, but not including
claims by Range for rights to assignment or re-assignment in the ZaZa Leases
described in Exhibit “B-2” or Exhibit “B-7” related to the failure to reach the
Earning Point (as defined in the Range-ZaZa JV Agreement)) other than the
Permitted Encumbrances; and

 

(m)                             each ZaZa Lease has a primary term expiring no
sooner than the date set forth for such ZaZa Lease on Exhibit “B-1”,
“Exhibit B-2”, “Exhibit B-6”, or Exhibit B-7”, as applicable.

 

Any references to the ZaZa Leasehold in Section 4.1 above shall be interpreted
to mean (A) with respect to the date of this Agreement and the First Closing,
the entire ZaZa Leasehold; (B) with respect to the Second Closing, the entire
ZaZa Leasehold less and except for the Phase I Leases.

 

THE REPRESENTATIONS AND WARRANTIES OF ZAZA CONTAINED IN THIS AGREEMENT AND IN
ANY ASSIGNMENT EXECUTED HEREUNDER ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE,
WHETHER CONTAINED IN ANY WRITING OR COMMUNICATED ORALLY AND WHETHER MADE BY ZAZA
OR ITS REPRESENTATIVES.  WITHOUT LIMITATION OF THE FOREGOING, AND EXCEPT AS
PROVIDED FOR IN THIS AGREEMENT AND IN ANY ASSIGNMENT EXECUTED HEREUNDER, ZAZA
EXPRESSLY DISCLAIMS ANY AND ALL SUCH OTHER REPRESENTATIONS AND
WARRANTIES, INCLUDING AS TO (I) TITLE TO ANY OF THE ZAZA LEASEHOLD, (II) THE
CONTENTS, CHARACTER OR NATURE OF ANY FILES OR INFORMATION PROVIDED BY ZAZA OR
ITS REPRESENTATIVES; (III) THE QUANTITY, QUALITY OR RECOVERABILITY OF
HYDROCARBONS IN OR FROM THE ZAZA LEASEHOLD OR ANY ESTIMATES OF THE VALUE OR
FUTURE REVENUES TO BE GENERATED FROM THE ZAZA LEASEHOLD.

 

4.2.                            EOG’s Representations and Warranties.  As used
in this Section 4.2, the terms “Permitted Encumbrances” and “Title Defects” have
the meanings assigned thereto in the [*Company A*] PSA.  EOG represents and
warrants to ZaZa, as of the date of this Agreement and as of the date of each
Closing (with respect to Section 4.2(a) through Section 4.2(d)), and as of the
date of this Second Amendment and as of the date of the Second Closing (with
respect to Section 4.2(e) through 4.2(j)), that:

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

24

--------------------------------------------------------------------------------


 

(a)                                 EOG is a corporation duly formed, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified to own properties and conduct oil and gas operations in the State
of Texas;

 

(b)                                 the execution and delivery of this Agreement
has been, and the performance of this Agreement and the Transactions are, duly
and validly authorized by all requisite action on the part of EOG, including due
approval by EOG in accordance with its governing documents;

 

(c)                                  EOG has knowledge, skill, and experience in
financial, business, and investment matters relating to the Transactions and is
capable of evaluating the merits and risks of such transactions.  To the extent
deemed necessary by EOG, EOG has retained, at its sole expense, and relied upon,
appropriate professional advice regarding the investment, tax, and legal merits
and consequences of its execution of this Agreement; and

 

(d)                                 neither EOG nor its Affiliates has incurred
any obligation or entered into any agreement for any investment banking,
brokerage, or finder’s fee, or commission in respect of the Transactions for
which ZaZa or any Affiliate of ZaZa shall incur any liability.

 

(e)                                except for Permitted Encumbrances: (i) EOG
owns the [*Company A*] Interests free and clear of the claims of any Person
claiming by, through or under it; (ii) no consent, approval, order or
authorization of, or declaration, filing or registration with, any Governmental
Entity or any other Person (including any consents under the [*Company A*]
Interests) is required to be obtained or made by it in connection with the
Transactions other than Required Consents; and (iii) no part of the [*Company
A*] Interests is subject to any Preferential Right, rights of first refusal, or
similar rights;

 

(f)                                   it has not created, assigned, conveyed,
suffered, or permitted to exist any Encumbrance on all or any part of the
[*Company A*] Interests other than Permitted Encumbrances;

 

(g)                                  no Proceeding is pending or, to its
Knowledge, threatened, on all or any portion of the [*Company A*] Interests, or
on its ability to consummate the Transactions, or which could materially and
adversely affect ZaZa’s ownership or operations of the [*Company A*] Interests;

 

(h)                                 (i) it has paid all Taxes on or relating to
the [*Company A*] Interests, which are currently due and payable as required by
Applicable Law prior to delinquency; (ii) there is not currently in effect any
extension or waiver by it of any statute of limitations of any jurisdiction
regarding the assessment or collection of any such Tax related to the [*Company
A*] Interests; (iii) none of the [*Company A*] Interests is bound as of the
applicable effective date by any tax partnership agreement that will be binding
upon ZaZa;

 

(i)                                     (i) it has not received written notice
of any request or demand for payments, adjustments of payments or performance
pursuant to the obligations

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

25

--------------------------------------------------------------------------------


 

under all or any portion of the [*Company A*] Interests that are still
outstanding; (ii) it has not received a written notice of default with respect
to the payment or calculation of royalties, overriding royalties, rentals, or
bonuses that has not been cured; (iii) all bonus, rental, and other payments
provided in the [*Company A*] Interests due and payable have been paid; and
(iv) to its Knowledge, all bonus, rental, and other payments with respect to the
[*Company A*] Interests due and payable have been paid; and

 

(j)                                    EOG has title that is properly filed for
record in the appropriate public records in a manner sufficient to give
constructive notice to third Persons and which (i) with respect to each
[*Company A*] AMI Unit, covers the number of Net Acres set forth for such
[*Company A*] AMI Unit in Exhibit “B-4”; (ii) shall entitle ZaZa to a net
revenue interest in each [*Company A*] AMI Well and Additional [*Company A*]
Wellbore and all oil, gas, and other hydrocarbons and minerals produced
therefrom that is not less than ZaZa’s Participation Interest share of the net
revenue interest received by EOG at the [*Company A*] Acquisition Effective Time
as set forth on Exhibits “B-4” and “B-5”, as applicable, proportionately reduced
to the assigned working interest; and (iii) is free and clear of Encumbrances
other than (A) Permitted Encumbrances, and (B) any Title Defects asserted by EOG
under the [*Company A*] PSA to the extent, and only to the extent, that, as of
the execution date of this Second Amendment, funds attributable to such Title
Defects remain in escrow pursuant to the terms of that certain Escrow Agreement
dated July 31, 2013, between [*Company A*], Et Al., as Seller, EOG, as Buyer,
and Wells Fargo Bank, National Association, as Escrow Agent.

 

THE REPRESENTATIONS AND WARRANTIES OF EOG CONTAINED IN THIS AGREEMENT AND IN ANY
ASSIGNMENT EXECUTED HEREUNDER ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE,
WHETHER CONTAINED IN ANY WRITING OR COMMUNICATED ORALLY AND WHETHER MADE BY EOG
OR ITS REPRESENTATIVES.  WITHOUT LIMITATION OF THE FOREGOING, AND EXCEPT AS
PROVIDED FOR IN THIS AGREEMENT AND IN ANY ASSIGNMENT EXECUTED HEREUNDER, EOG
EXPRESSLY DISCLAIMS ANY AND ALL SUCH OTHER REPRESENTATIONS AND WARRANTIES.

 

5.                                      CONDITIONS PRECEDENT TO FIRST CLOSING;
FIRST CLOSING OBLIGATIONS; TERMINATION; ADDITIONAL COVENANTS AND OBLIGATIONS

 

5.1.                            Conditions Precedent to First Closing.

 

5.1.1                          Conditions Precedent to EOG’s Obligation to
Close.  EOG’s obligation to take the actions required of EOG at the First
Closing is subject to the satisfaction, at or prior to the First Closing, of
each of the following conditions (any of which may be waived by EOG, in whole or
in part):

 

(a)                                 All of ZaZa’s representations and warranties
in this Agreement must have been accurate in all material respects (or, with
respect to representations and warranties qualified by materiality, in all
respects) as of the date of this Agreement, and same must be accurate in all
material respects (or, with respect to

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

26

--------------------------------------------------------------------------------


 

representations and warranties qualified by materiality, in all respects) as of
the First Closing Date as if made on the First Closing Date;

 

(b)                                 All of the covenants, agreements,
conditions, and obligations that ZaZa is required to perform or to comply with
pursuant to this Agreement at or prior to the First Closing must have been duly
performed and complied with in all material respects;

 

(c)                                  ZaZa must deliver each document,
instrument, and agreement required to be delivered by it pursuant to
Section 5.2.1; and

 

(d)                                 EOG must have completed its due diligence
review of the ZaZa Leasehold (including title thereto) and the Project Area and
be reasonably satisfied that it can identify ZaZa Leases to select for Phase I
comprising twenty thousand (20,000) Net Acres as to which no more than ten
percent (10%) of same is affected by Defects.  Without limitation, for purposes
of this Section 5.1.1(d) only, any of the following shall be reasonably
considered a “Defect”:

 

(i)                                     a fact, event, condition, or matter that
would cause or result in the representations and warranties contained in
Sections 4.1(d), (e), (f), (j), (k), (l), or (m) to be untrue or inaccurate, in
whole or in part;

 

(ii)                                  a fact, event, condition, or matter that
would materially affect or interfere with the development of a ZaZa Lease or the
operation, use, or ownership thereof, including conditions arising from other
operations, surface or subsurface conditions, third-Person objections, or
Governmental Entity restrictions;

 

(iii)                               a materially adverse restriction or drilling
requirement imposed by a ZaZa Lease (regardless of whether termination of the
ZaZa Lease in whole or in part is the only penalty for noncompliance);

 

(iv)                              the absence from a ZaZa Lease of adequate
pooling, unitization or communitization authority or other provisions reasonably
necessary for EOG to form a pooled unit;

 

(v)                                 a condition of default of the lessee’s
obligations under a ZaZa Lease (or the written notice thereof by a
third-Person); or

 

(vi)                              a depth limitation in a ZaZa Lease that would
prevent EOG from drilling to the Target Interval for any Commitment Well.

 

5.1.2                      Conditions Precedent to ZaZa’s Obligation to Close. 
ZaZa’s obligation to take the actions required of ZaZa at the First Closing is
subject to the satisfaction, at or prior to the First Closing, of each of the
following conditions (any of which may be waived by ZaZa, in whole or in part):

 

(a)                                 All of EOG’s representations and warranties
in this Agreement must have been accurate in all material respects (or, with
respect to representations and

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

27

--------------------------------------------------------------------------------


 

warranties qualified by materiality, in all respects) as of the date of this
Agreement, and must be accurate in all material respects (or, with respect to
representations and warranties qualified by materiality, in all respects) as of
the First Closing Date as if made on the First Closing Date;

 

(b)                                 All of the covenants, agreements,
conditions, and obligations that EOG is required to perform or to comply with
pursuant to this Agreement at or prior to the First Closing must have been duly
performed and complied with in all material respects; and

 

(c)                                  EOG must deliver each document, instrument,
and agreement required to be delivered by it pursuant to Section 5.2.2.

 

5.2.                            First Closing Obligations.

 

5.2.1                      ZaZa’s Closing Deliverables.  At the First Closing,
ZaZa shall deliver to EOG:

 

(a)                                 an executed and acknowledged original
assignment of the Phase I Leases in sufficient counterparts for recording in
each county in which the Phase I Leases are located, in the form attached hereto
as Exhibit “G-2”, dated effective as of the Effective Date;

 

(b)                                 an executed original JOA dated effective as
of the Effective Date;

 

(c)                                  an executed and acknowledged original
Memorandum of JOA, in sufficient counterparts for recording in each county in
which the Phase I Leases are located, in the form attached hereto as
Exhibit “E”;

 

(d)                                 executed original Federal Foreign Investment
in Real Property Tax Act of 1980 and 1984 (FIRPTA) certificates for ZaZa
Corporation and ZaZa LLC, in the form attached hereto as Exhibit “J”;

 

(e)                                  a written, executed settlement statement
regarding the Transactions with respect to the First Closing, in a form
reasonably approved by the Parties;

 

(f)                                   a copy of the Letter Agreement executed by
ZaZa and Range, in a form approved by EOG;

 

(g)                                  fully executed copies of all Required
Consents (including signatures of all consenting parties) required under the
instruments, documents, and agreements set forth on Schedule 4.1(d)(iii);

 

(h)                                 a fully executed and recordable original
partial release of the U.S. Bank Mortgage as to any interest to be assigned to
EOG with respect to the Phase I Leases, in sufficient counterparts for recording
in each county in which the Phase I Leases are located, in a form reasonably
approved by EOG;

 

(i)                                     an executed and acknowledged original
Memorandum of Joint Exploration and Development Agreement, in sufficient
counterparts for recording in

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

28

--------------------------------------------------------------------------------


 

each county in which the Leases are located, in the form attached hereto as
Exhibit “I-1”;

 

(j)                                    an executed original letter from Range to
ZaZa confirming that ZaZa has satisfied all covenants and obligations set forth
in the Fifth Amendment to the Range-ZaZa JV Agreement with respect to the
Re-entry Well (as defined in the Range-ZaZa JV Agreement), in a form approved by
EOG; and

 

(k)                                 all other executed and acknowledged (if
applicable) agreements, instruments, and documents as may be reasonably required
by EOG to complete the Transactions.

 

5.2.2                      EOG’s Closing Deliverables.  At the First Closing,
EOG shall deliver to ZaZa:

 

(a)                                 an executed and acknowledged original
assignment of the Phase I Leases in the form attached hereto as Exhibit “G-2”
dated effective as of the Effective Date;

 

(b)                                 an executed original JOA dated effective as
of the Effective Date;

 

(c)                                  an executed and acknowledged original
Memorandum of JOA in the form attached hereto as Exhibit “E”;

 

(d)                                 a written, executed settlement statement
regarding the Transactions with respect to the First Closing, in a form
reasonably approved by the Parties;

 

(e)                                  a copy of the Letter Agreement executed by
EOG;

 

(f)                                   an executed and acknowledged original
Memorandum of Joint Exploration and Development Agreement in the form attached
hereto as Exhibit “I-1”;

 

(g)                                  all other executed and acknowledged (if
applicable) agreements, instruments, and documents as may be reasonably required
by ZaZa to complete the Transactions; and

 

(h)                               payment of the Initial Cash Consideration
pursuant to Section 1.

 

5.3.                            ZaZa’s Additional Covenants and Obligations.

 

(a)                                 Unless otherwise previously furnished to
EOG, upon the execution of this Agreement, ZaZa shall promptly deliver to EOG
copies of the Files, to the extent such data and records can be provided to EOG
without the consent of or payment to any third Person (provided that ZaZa will
use reasonable efforts to obtain any such consent) or without, in ZaZa’s
reasonable opinion, breaching, or risking a breach of, agreements with other
Persons or waiving, or risking waiving, legal privilege.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, between the date of this Agreement and the date of each Closing,
ZaZa shall not (and shall not commit to), without EOG’s prior written consent:

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

29

--------------------------------------------------------------------------------


 

(i)                                     take any action that would cause its
representations or warranties under this Agreement to be materially incorrect
(or, with respect to representations and warranties qualified by materiality,
incorrect in any respect) as of the date of any Closing;

 

(ii)                                  commence, propose, or agree to participate
in any operations with respect to the ZaZa Leases other than operations proposed
by EOG under the JOA or by Range under the Range-ZaZa JOA;

 

(iii)                               go non-consent as to any operations with
respect to any Range-ZaZa Leasehold that has not been assigned to EOG under this
Agreement;

 

(iv)                              terminate, release, cancel, amend, alter, or
modify any ZaZa Lease (in whole or in part);

 

(v)                                 enter into any Contract that would adversely
affect EOG’s ability to use, own, or operate the ZaZa Leases; or

 

(vi)                              sell, convey, grant, bargain, set over,
deliver, transfer, or assign to any Person, or otherwise encumber, all or any
portion of the ZaZa Leasehold, if and to the extent such action would render
ZaZa unable to perform its covenants and obligations under this Agreement.

 

References to the ZaZa Leasehold in Section 5.3(b)(vi) immediately above shall
be interpreted to mean (A) with respect to the date of this Agreement and the
First Closing, the entire ZaZa Leasehold; (B) with respect to the Second
Closing, the ZaZa Leasehold less and except for the Phase I Leases; and (C) with
respect to the Third Closing, any remaining ZaZa Leasehold within the Project
Area less and except for the Phase I Leases and Phase II Leases.

 

(c)                                  From and after the Effective Date (and
except as provided in Section 5.4(a)), ZaZa shall timely and correctly pay, and
(subject to Section 5.4(c)) charge to the joint account under the JOA, all
option to lease payments, delay rental payments, shut-in well payments,
extension payments and/or renewal leases, and all other payments, required to
maintain the ZaZa Leases that could be elected by EOG as Excess Leases in full
force and effect within the Project Area, whether inside or outside of the
currently elected Phase(s) until (i) sixty (60) days after EOG’s option on such
acreage has been exercised, or (ii) EOG’s option on such acreage has expired
pursuant to Section 3.4.

 

(d)                                 If Phase 1, Well No. 2 reaches the Earning
Point (as defined in the Range-ZaZa JV Agreement), and Range does not timely
exercise its option to participate in such well in accordance with its rights
under the Range-ZaZa JV Agreement or goes non-consent, then ZaZa shall instruct
Range to execute an assignment to EOG (in a form reasonably acceptable to EOG)
of Range’s twenty-five percent (25%) working interest in such well and its
associated interest in the

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

30

--------------------------------------------------------------------------------


 

applicable Range-ZaZa Leasehold.

 

(e)                                  If ZaZa’s title to any portion of the Net
Acres to be delivered to EOG fails due to ZaZa Corporation’s or ZaZa LLC’s
breach of any representation or warranty or other provision of this Agreement,
or if there exist facts or circumstances giving rise to a breach or deficiency
of one or more representations or warranties of ZaZa Corporation or ZaZa LLC
insofar as pertains to title to any specific Oil and Gas Interest, or if ZaZa’s
title to any portion of the Net Acres subject to any Proceedings set forth on
Schedule 4.1(f) fails or is deficient as a result of such Proceedings, then ZaZa
shall have ninety (90) days from the date EOG delivers notice to ZaZa reasonably
identifying such deficiency or breach to cure such deficiency or breach to the
reasonable satisfaction of EOG.  In the event such deficiency or breach is not
cured to the reasonable satisfaction of EOG within such ninety (90) day period,
ZaZa shall promptly assign such substitute Net Acres (acceptable to EOG in its
reasonable discretion) as are necessary to replace the affected Net Acres from:
(i) the Phase II Leases (in respect of any Phase I shortfall), or (ii) any other
acreage within the AMI (in respect of any Phase II shortfall or a shortfall with
respect to the Supplemental Leases or ZaZa’s Exchange Leasehold).  If ZaZa cures
such deficiency or breach within the ninety (90) day period, EOG shall have no
further recourse or remedy against ZaZa in connection with such breach or
deficiency.  If ZaZa is unable to timely cure such breach or deficiency, but
assigns substitute Net Acres to EOG, as described above, within one hundred
twenty (120) days after EOG’s delivery of notice to ZaZa of the breach or
deficiency, such assignment of appropriate substitute Net Acres shall be the
sole remedy for any such breach or deficiency of a representation or warranty or
other provision of this Agreement.  If ZaZa is unable to timely cure such breach
or deficiency and assign substitute Net Acres to EOG, as described above, within
said one hundred twenty (120) day period, then ZaZa shall pay to EOG, within ten
(10) days, a total amount equal to U.S. [*] per Net Acre affected by such
deficiency or breach (except for the Supplemental Leases and ZaZa’s Exchange
Leasehold, as to which the payment amount shall be U.S. [*] per Net Acre
affected by such deficiency or breach), as liquidated damages (“Title Defect
Liquidated Damages”), and EOG shall promptly re-assign its interest in such
affected Net Acres back to ZaZa without warranty of title, express, implied, or
otherwise, except as to claims by, through, and under EOG.  It is expressly
stipulated by the Parties that the actual amount of damages resulting from
ZaZa’s failure to timely cure such breach or deficiency or to assign substitute
Net Acres, as described above, would be difficult if not impossible to determine
accurately because of the unique nature of this Agreement and the Transactions,
and that the Title Defect Liquidated Damages are a reasonable estimate by the
Parties of such damages.

 

(f)                                   From the date of this Agreement through
the date of each Closing, ZaZa shall promptly notify EOG in writing if ZaZa
obtains Knowledge of any fact, circumstance, or other condition that causes or
constitutes a material breach of any of ZaZa’s representations and warranties in
this Agreement as of the date of this Agreement or as of the date of each
Closing, or if ZaZa obtains Knowledge of the occurrence after the date of this
Agreement, or after the date of each Closing, of any fact or condition that
would cause or constitute a material breach of any such representation or
warranty had such representation or warranty been made as of the

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

31

--------------------------------------------------------------------------------


 

time of occurrence or discovery of such fact or condition.  During the same
period, ZaZa shall promptly notify EOG if ZaZa obtains Knowledge of the
occurrence of any material breach of any covenant of ZaZa in this Section 5.3. 
From the date of this Agreement to the First Closing Date, ZaZa shall promptly
notify EOG if ZaZa obtains knowledge of the occurrence of any event that may
make the satisfaction of the conditions in Section 5.1.1 impossible or unlikely.

 

5.4.                            EOG’s Additional Covenants and Obligations.

 

(a)                                 Prior to the expiration of the primary term
set forth in the Gibbs Brothers Lease, EOG will enter into good faith
negotiations with the lessors of such ZaZa Lease and use its reasonable
commercial efforts as a reasonable prudent operator to obtain an extension of
the primary term by not less than twelve (12) months, whether obtained through
an amendment, modification, renewal, or extension of same.  EOG shall bear 100%
of the expenses associated with obtaining such extension.  Regardless of whether
EOG is successful in obtaining said primary term extension, EOG’s right to earn
interest in ZaZa Leasehold under this Agreement shall remain unaffected.

 

(b)                                 From and after the Effective Date and until
EOG has satisfied its obligations under Section 3 of this Agreement, EOG shall
not sell, convey, grant, bargain, set over, deliver, transfer, or assign to any
Person, or otherwise encumber, all or any portion of the ZaZa Leasehold in which
EOG acquires an interest, in each case, other than as would result in a
Permitted Encumbrance, and then only if and to the extent such action would not
render EOG unable to perform its obligations under this Agreement.  (For
purposes of only this Section 5.4(b), the definition of “Permitted Encumbrances”
is deemed to be amended as appropriate to describe the equivalent or reciprocal
encumbrances that would not materially adversely affect any interests to be
reassigned by EOG to ZaZa under this Agreement, rather than interests to be
assigned by ZaZa to EOG.)

 

(c)                                  From and after the Effective Date (with
respect to the Phase I Leases) and the Second Closing Date (with respect to the
Phase II Leases, ZaZa’s Exchange Leasehold, and the Supplemental Leases), until
December 31, 2013 (and except as provided in Section 5.4(a)), EOG shall,
pursuant to the joint account under the JOA, pay to ZaZa one-third (or, if
outside of the Range-ZaZa Leasehold, 58.33%) of the costs paid by ZaZa between
the Effective Date or Second Closing Date, as applicable, and December 31, 2013,
of all delay rental payments, extension payments and/or renewal leases, and all
other payments (but excluding all option to lease payments), that are required
to maintain the Phase I Leases, the Phase II Leases, ZaZa’s Exchange Leasehold,
and the Supplemental Leases in full force and effect and that are due and
payable during such time periods.  For avoidance of doubt, if Range elects to
take a working interest in Phase I, Well No. 2, ZaZa shall retain all rights to
reimbursement from Range with respect to the lease extension costs on the
Range-ZaZa Leasehold as set forth in Section 3.2(a) of the Range-ZaZa JV
Agreement as amended by the Fifth Amendment thereto.  Further, if Range declines
to take a working interest in Phase I, Well No. 2, then EOG shall, pursuant to
the joint account under the JOA, pay to ZaZa an additional one-fourth of the
cost paid by ZaZa of all delay rental payments, extension

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

32

--------------------------------------------------------------------------------


 

payments and/or renewal leases, and all other payments (but excluding all option
to lease payments), that are required to maintain the Phase I Leases in full
force and effect and that are due and payable during such time period.  From and
after January 1, 2014, EOG shall reimburse ZaZa for its Participation Interest
share of all delay rental payments, shut-in well payments, extension payments
and/or renewal leases, and all other payments (but excluding all option to lease
payments), that are required to maintain the ZaZa Leases in full force and
effect within the Project Area, whether inside or outside of the currently
elected Phase(s); provided, however, that such obligation shall cease (i) for
ZaZa Leases outside Phase I, Phase II, ZaZa’s Exchange Leasehold and the
Supplemental Leases that are not Assigned Excess Leases and (ii) for any ZaZa
Lease that EOG is required to reassign to ZaZa pursuant to Section 5.3(e) upon
its reassignment to ZaZa.

 

(d)                                 EOG shall not propose or drill more than
eight (8) wells at any time prior to Completion of all previous wells drilled by
EOG in the Project Area.

 

(e)                                  From the date of this Agreement through the
date of each Closing, EOG shall promptly notify ZaZa in writing if EOG obtains
Knowledge of any fact, circumstance, or condition that causes or constitutes a
material breach of any of EOG’s representations and warranties in this Agreement
as of the date of this Agreement or as of the date of each Closing, or if EOG
obtains Knowledge of the occurrence after the date of this Agreement, or after
the date of each Closing, of any fact or condition that would cause or
constitute a material breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition.  During the same period, EOG shall promptly notify
ZaZa if EOG obtains Knowledge of the occurrence of any material breach of any
covenant of EOG in this Section 5.4.  From the date of this Agreement to the
First Closing Date, EOG shall promptly notify ZaZa if EOG obtains knowledge of
the occurrence of any event that may make the satisfaction of the conditions in
Section 5.1.2 impossible or unlikely.

 

6.                                 MISCELLANEOUS

 

6.1.                            Term and Survival of Specific Provisions.  The
term of this Agreement (the “Term”) (excepting the AMI provisions of Section 2
and EOG’s reassignment obligations under Section 5.3(e)) shall extend from the
Effective Date until EOG has fully performed its obligations for Phases I and II
and the Additional Wells as provided in Section 3.  Notwithstanding the
foregoing, the following provisions of this Agreement will survive and be
applicable, but only to the extent of EOG’s retention of any interest in the
ZaZa Leasehold after termination:

 

Sections 2.1 through 2.11, 5.4(d), 6.1, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.8, 6.10,
6.11, 6.12 and 6.14.

 

If any of these surviving provisions expressly conflicts with any term of the
applicable JOA, then the terms of the JOA shall govern.  However, the absence of
a provision in the JOA that addresses the same subject matter as a surviving
provision of this Agreement shall not be deemed a conflict between such
provision and the JOA.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

33

--------------------------------------------------------------------------------


 

6.2.                            Construction.  The headings of Sections,
Appendices, Exhibits, and Schedules in this Agreement are provided for
convenience only and shall not affect its construction or interpretation. 
Unless otherwise indicated, all references to “Section,” “Appendix,” “Exhibit,”
or “Schedule” refer to the corresponding Section, Appendix, Exhibit, or Schedule
of this Agreement.  Unless otherwise expressly provided herein, the word
“including” does not limit the preceding words or terms and (in its various
forms) means including without limitation.  Each Party has had substantial input
into the drafting and preparation of this Agreement and has had the opportunity
to exercise business discretion in relation to the negotiation of the details of
the Transactions.  This Agreement is the result of arm’s-length negotiations
from equal bargaining positions.  This Agreement shall not be construed against
any Party, and no consideration shall be given or presumption made on the basis
of who drafted this Agreement or any particular provision hereof or who supplied
the form of Agreement.

 

6.3.                            Entire Agreement.  This Agreement, together with
all exhibits and schedules attached hereto, supersedes all prior negotiations,
understandings, letters of intent, agreements, and communications (whether
written or oral) between the Parties relating to the Project Area and embodies
the entire understanding and agreement between the Parties with respect
thereto.  Any amendments or modifications to this Agreement shall be in writing
and executed by all of the Parties.

 

6.4.                            No Third Person Beneficiaries.   This Agreement
shall be binding upon and inure to the benefit of EOG and ZaZa, and each of
their respective heirs, legal representatives, successors and permitted
assigns.  Except as specifically set forth herein, nothing in this Agreement is
intended to or shall confer upon any Person other than the Parties, and their
respective heirs, legal representatives, successors and permitted assigns any
rights, benefits, or remedies of any nature whatsoever under or by reason of
this Agreement.

 

6.5.                            Invalid Terms.   If any term or other provision
of this Agreement is determined to be invalid, illegal, or incapable of being
enforced by Applicable Law or public policy, all other conditions, terms, and
provisions of this Agreement shall nevertheless remain in full force and
effect.  Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
Transactions are fulfilled to the maximum extent possible.

 

6.6.                            Governing Law.   The laws of the State of Texas,
without regard to any conflict of laws principles, shall be applied in the
interpretation, construction, application and for all other matters concerning
this Agreement.

 

6.7.                            Successors and Assigns.  This Agreement,
including any rights, interests, or obligations contained herein, may not be
assigned in whole or in part by either Party without the prior written consent
of the other Party.  Such consent shall not be unreasonably withheld,
conditioned, or delayed.  Any attempted assignment made in violation of this
provision will be, in the sole discretion of the non-assigning Party (and in
addition to any other remedy available to such Party at law or in equity),
voidable and of no force and effect.  The granting of consent to any assignment
will

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

34

--------------------------------------------------------------------------------


 

be effective only as to the specific assignment that is the express subject of
such consent, and any subsequent assignment that may be proposed or attempted
will be void without the non-assigning Party’s prior written consent.

 

6.8                               Force Majeure.  Should either Party be
prevented from complying with any obligation or other requirement of this
Agreement (in EOG’s case, including the timely commencement of drilling
operations for any well during Phase I and/or Phase II or the Additional Wells
as set forth in Section 3) due to scarcity of or inability to procure or to use
any necessary equipment, material, transportation, services, or labor, or due to
issuance or enactment of any federal, state or local law, order, rule or
regulation, or due to any other circumstances beyond the reasonable control of
such Party, including earthquake, flood, acts of God or of the elements or by
public enemies, war, insurrection, riot, strike, picketing, boycotting,
lockouts, acts of any Governmental Entity, failure or delay (other than an
account of price) of third Persons or Governmental Entities from whom a Party is
obtaining or must obtain rights of way, easements, Permits, consents or
approvals, machinery, materials, equipment, transportation, independent
contractors, services or suppliers, including gas gathering or transportation
services, to grant or deliver same (individually and collectively, a “Force
Majeure Event”), then while so prevented, the impaired Party’s performance
obligations hereunder shall be suspended, and such Party shall not be liable or
responsible to the other Party for any delay, damages, losses, liabilities, or
failure occasioned by a Force Majeure Event.  If there is a time period provided
hereunder for such performance, then the time period shall be extended by the
duration of the Force Majeure Event.  Notwithstanding the foregoing and any
provision contained in any applicable JOA to the contrary: (i) the occurrence of
any Force Majeure Event shall never excuse the making of any payment due to any
other Party hereunder; (ii) in any event where the terms of this Section 6.8 are
in conflict with the force majeure terms of any oil and gas lease, such terms of
the oil and gas lease shall prevail in every instance involving the performance
by any Party of any of the obligations of the original lessee of such oil and
gas lease; and (iii) no Party shall be required against its will to adjust any
labor or similar dispute except in accordance with the Applicable Laws of any
Governmental Entity maintaining jurisdiction thereover.

 

6.9                               Notices.  All notices, elections, and other
communications hereunder shall be in writing and are deemed duly delivered when
(a) delivered if delivered personally or by a nationally recognized overnight
courier service (costs prepaid), (b) sent by facsimile (fax) or electronic mail
with confirmation of receipt (or, the first Business Day following such
transmission if the date of transmission is not a Business Day or if the
confirmation of receipt is received after 5 p.m. Central time), or (c) received
or rejected by the addressee, if sent by United States of America certified or
registered mail, return receipt requested; in each case to the following
addresses or facsimile numbers and marked to the attention of the individual (by
name or title) designed below (or to such other address, facsimile number or
individual as a Party may designate by notice to the other Party):

 

If to ZaZa:

ZaZa Energy Corporation

 

ZaZa Energy LLC

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

35

--------------------------------------------------------------------------------


 

 

Attn: Chief Executive Officer (cc: CCO & General Counsel)

 

1301 McKinney, Suite 2850

 

Houston, Texas 77010

 

Fax No.: (713) 595-1919

 

 

If to EOG:

EOG Resources, Inc.

 

Attn: Land Manager

 

6101 S. Broadway, Suite 200

 

Tyler, Texas 75703

 

Fax No.: (903) 283-9104

 

6.10                        Further Assurances.   From time to time following
the Effective Date, at the request of a Party, without further consideration,
the other Party shall perform such other acts and execute and deliver such other
documents and instruments as may be necessary in order to effectuate more fully
and effectively the terms and provisions of this Agreement.

 

6.11                        No Partnerships.  The Parties do not intend to
create a mining or any other partnership, joint venture or association by
entering into, and performing under, this Agreement.  The Parties agree that for
the purposes of United States federal income taxation, they are not to be taxed
as a partnership and each Party will elect to be excluded from the application
of all of the provisions of Subchapter “K”, Chapter 1, Subtitle “a”, of the
Code, as permitted and authorized by Section 761 of the Code and the regulations
promulgated thereunder.  Any liability of the Parties hereunder shall be
several, not joint or collective.

 

6.12                        Public Announcements.  Subject to Applicable Law and
the requirements of the principal stock exchange in which any securities of a
Party are listed, quoted or admitted for trading, at all times during the Term
and AMI Term, no Party shall issue, or permit any of its Representatives to
issue, any press release or other public announcement with respect to this
Agreement, the operations conducted hereunder or the Transactions without prior
mutual discussion among the Parties regarding its content and the prior written
consent of the other Party, such consent not to be unreasonably withheld,
conditioned, or delayed.  Any such press release or statement required by
Applicable Law shall only be made after reasonable notice to the other Party (to
the extent permitted by Applicable Law and the requirements of the principal
stock exchange in which any securities of a Party are listed, quoted or admitted
for trading).

 

6.13                        Counterpart Originals.  This Agreement may be
executed in counterparts, each of which will be considered an original for all
purposes.  This Agreement may be validly executed and delivered by facsimile or
other electronic transmission.

 

6.14                        Mutual Confidentiality.  The terms, provisions, and
conditions of this Agreement and any materials, information, files, and
documentation provided by one Party to the other Party in connection herewith
are strictly confidential and proprietary, and shall be treated and maintained
as such, and except where otherwise expressly provided hereunder, including
Section 6.12 above, neither the terms, provisions, and conditions hereof or any
materials, information, and documents received from the

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

36

--------------------------------------------------------------------------------


 

other Party in connection herewith shall be disclosed by a Party without the
prior written consent of the other Party to any Person not a Party to this
Agreement, except to a Party’s Representatives; any Person financing the
Parties’ participation in the potential acquisition or drilling, including any
professional consultants retained by the lender for purposes of evaluating the
information; any Person that has entered into a prior confidentiality agreement
with ZaZa reasonably acceptable to EOG and with whom ZaZa is conducting good
faith negotiations for the sale of ZaZa or of its interests in the Project Area,
provided that ZaZa gives prior written notice to EOG identifying such Person and
providing EOG with a copy of such confidentiality agreement; lease holders,
lessors, or potential lessors within the Project Area to whom a Party has a need
or an obligation to disclose certain information and such disclosures as may be
required by Applicable Law and the requirements of the principal stock exchange
in which any securities of a Party are listed, quoted or admitted for trading. 
In any event, the disclosing Party shall be responsible for ensuring that any
Person to whom the information is disclosed shall keep the information
confidential in accordance with this provision.

 

6.15                        Time is of the Essence.  The Parties agree that time
is of the essence with respect to this Agreement.

 

6.16                        Waiver.  EOG or ZaZa may: (a) waive any inaccuracies
in the representations and warranties of the other contained in this Agreement
or in any document, instrument, certificate, or writing delivered pursuant to
this Agreement, or (b) waive compliance by the other with any of the other’s
agreements or fulfillment of any conditions to their own obligations contained
in this Agreement.  Any agreement on the part of a Party to any such waiver
shall be valid only if set forth in an instrument in writing signed by or on
behalf of such Party.  The failure of a Party to insist in any one or more
instance upon the strict performance of any one or more of the obligations under
this Agreement, or to exercise any election herein contained, shall not be
construed as a waiver or relinquishment for the future of the performance of
such one or more obligations of this agreement or of the right to exercise such
election, but the same shall continue and remain in full force and effect with
respect to any subsequent breach or omission.

 

6.17                        Cumulative Remedies.  In the event of a default by a
Party in the performance of its obligations pursuant to this Agreement, the JOA,
and any other valid agreement or instrument between the Parties, the other Party
shall be entitled to all remedies available at law or in equity, and all such
remedies shall be cumulative.  Should any Party initiate a Proceeding against
the other Party to enforce this Agreement, the non-prevailing Party shall be
liable for the reasonable and necessary attorneys’ fees, costs, and expenses of
the prevailing Party.

 

6.18                        Jurisdiction and Venue.  THE PARTIES AGREE THAT ANY
STATE OR FEDERAL COURT OF HARRIS COUNTY, TEXAS, SHALL HAVE EXCLUSIVE
JURISDICTION AND VENUE OVER ALL PROCEEDINGS, DISPUTES AND OTHER MATTERS RELATING
TO (I) THE INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT OR ANY ANCILLARY
DOCUMENT EXECUTED PURSUANT HERETO, (II) THE PROJECT AREA, AND (III) ANY
OBLIGATIONS OF A PARTY THAT MAY SURVIVE THE EXECUTION OF THIS AGREEMENT, AND

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

37

--------------------------------------------------------------------------------


 

THE PARTIES EXPRESSLY CONSENT TO AND AGREE NOT TO CONTEST SUCH EXCLUSIVE
JURISDICTION AND VENUE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW.

 

6.19                        Limitation of Damages.  NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY (EXCEPT AS TO SECTION 6.17 AND THE TITLE DEFECT
LIQUIDATED DAMAGES AS DESCRIBED IN SECTION 5.3(E)), IN NO EVENT SHALL EITHER
PARTY AND/OR ITS REPRESENTATIVES BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL,
SPECIAL, INDIRECT, ECONOMIC, EXEMPLARY, OR PUNITIVE DAMAGES CLAIMED BY THE OTHER
PARTY ARISING FROM OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS, EXCEPT TO
THE EXTENT SUCH CLAIMING PARTY SUFFERS SUCH DAMAGES TO A THIRD PERSON (EXCLUDING
ANY REPRESENTATIVE OF SUCH CLAIMING PARTY).

 

(Signature Page Follows)

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

38

--------------------------------------------------------------------------------


 

THIS AGREEMENT is signed by the Parties as of the date shown under their
respective signatures, and when signed by the Parties shall be deemed effective
as of the Effective Date.

 

 

ZaZa Energy Corporation

 

ZaZa Energy LLC

 

 

 

 

By:

/s/ Todd A. Brooks

 

By:

/s/ Todd A. Brooks

 

Todd A. Brooks

 

 

Todd A. Brooks

 

President and CEO

 

 

Manager

 

 

 

 

 

Date: September 25, 2013

 

Date: September 25, 2013

 

 

 

 

 

 

 

 

 

 

EOG Resources, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Ernest J. LaFlure

 

 

 

 

Ernest J. LaFlure

 

 

 

 

Vice President and General Manager

 

 

 

 

 

 

 

 

Date: September 25, 2013

 

 

 

 

[Signature Page to Joint Exploration and Development Agreement]

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

List of Exhibits and Schedules

 

Exhibit “A”

 

Map of Project Area

 

 

 

Exhibit “B-1”

 

Schedule of Original ZaZa Leasehold (less Original Range-ZaZa Leasehold)

 

 

 

Exhibit “B-2”

 

Schedule of Original Range-ZaZa Leasehold

 

 

 

Exhibit “B-3”

 

Schedule of [*Company A*] AMI Leasehold

 

 

 

Exhibit “B-4”

 

Schedule of [*Company A*] AMI Units and [*Company A*] AMI Wells

 

 

 

Exhibit “B-5”

 

Schedule of Additional [*Company A*] Wells

 

 

 

Exhibit “B-6”

 

Schedule of ZaZa’s Exchange Leasehold (less ZaZa’s Range-ZaZa Exchange
Leasehold)

 

 

 

Exhibit “B-7”

 

Schedule of ZaZa’s Range-ZaZa Exchange Leasehold

 

 

 

Exhibit “C”

 

Form of Assignment for AMI Acquired interests

 

 

 

Exhibit “D-1”

 

Form of JOA

 

 

 

Exhibit “D-2”

 

Form of Amended JOA

 

 

 

Exhibit “E-1”

 

Form of Memorandum of JOA

 

 

 

Exhibit “E-2”

 

Form of Amended Memorandum of JOA

 

 

 

Exhibit “F”

 

Oil & Gas Well Data sheet

 

 

 

Exhibit “G-1”

 

Form of Assignment from ZaZa to EOG (where no Range-ZaZa Leasehold is included)

 

 

 

Exhibit “G-2”

 

Form of Assignment from ZaZa to EOG (where Range-ZaZa Leasehold is included)

 

 

 

Exhibit “G-3”

 

Form of Wellbore Assignment from EOG to ZaZa for the Additional [*Company A*]
Wellbores

 

 

 

Exhibit “G-4”

 

Form of Assignment from EOG to ZaZa for EOG’s Exchange Interests

 

 

 

Exhibit “G-5”

 

Form of Wellbore Assignment from ZaZa to EOG for the Additional [*Company A*]
Wellbores

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Appendix 1 - 1

--------------------------------------------------------------------------------


 

Exhibit “G-6”

 

Form of Assignment from ZaZa to EOG for ZaZa’s Exchange Leasehold, Stingray
Well, and Commodore Well

 

 

 

Exhibit “H”

 

Excluded Merger ORRIs

 

 

 

Exhibit “I-1”

 

Memorandum of Joint Exploration and Development Agreement

 

 

 

Exhibit “I-2”

 

Amended Memorandum of Joint Exploration and Development Agreement

 

 

 

Exhibit “J”

 

Form of FIRPTA Certificate

 

 

 

Schedule 4.1(d)(iii)

 

Required Consents

 

 

 

Schedule 4.1(f)

 

Proceedings

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Appendix 1 - 2

--------------------------------------------------------------------------------


 

APPENDIX 2

 

Definitions

 

“Acquired Interest” has the meaning assigned to such term in Section 2.4.

 

“Acquired Interest Offer Date” has the meaning assigned to such term in
Section 2.4.

 

“Acquiring Party” has the meaning assigned to such term in Section 2.4.

 

“Acquisition Cost” has the meaning assigned to such term in Section 2.8.

 

“Additional [*Company A*] Wellbore Assignment Effective Time” means 7:00 a.m.
Central Time on the Second Closing Date.

 

“Additional [*Company A*] Wellbores” has the meaning assigned to such term in
the Recitals to this Agreement.

 

“Additional [*Company A*] Wells” has the meaning assigned to such term in the
Recitals to this Agreement.

 

“Additional Interest” has the meaning assigned to such term in Section 2.5.5.

 

“Additional Well” has the meaning assigned to such term in Section 3.3.

 

“Affiliate” means any Person directly or indirectly controlling, controlled by
or under common control with a Person.  For the purposes of this definition,
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of management, policies, or action of a Person through
ownership of fifty percent (50.0%) or more of the Person’s voting rights or
other equity rights, pursuant to a written agreement or contract, membership in
management or in the group appointing or electing management, or otherwise
through formal or informal arrangements or business relationships.  The terms
“controls”, “controlling”, and “controlled by” and other derivatives shall be
construed accordingly.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph.

 

“AMI” has the meaning assigned to such term in Section 2.1.

 

“AMI Term” has the meaning assigned to such term in Section 2.10.

 

“Applicable Law” means any statute, law, principle of common law, treaties,
rule, regulation, judgment, order, ordinance, requirement, code, writ,
injunction, decision, or decree of any Governmental Entity, including the common
or civil law and all judgments, decrees, injunctions, writs, orders, or like
action of any court, arbitrator, or other Governmental Entity of competent
jurisdiction.

 

“Assigned Excess Leases” has the meaning assigned to such term in Section 3.4.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Appendix 2 - 3

--------------------------------------------------------------------------------


 

“[*Company A*] Acquisitions” has the meaning assigned to such term in the
Recitals to this Agreement.

 

“[*Company A*] Acquisition Effective Time” means 7:00 a.m. on June 1, 2013,
being the effective time of the [*Company A*] Acquisitions.

 

“[*Company A*] AMI Leases” has the meaning assigned to such term in the Recitals
to this Agreement.

 

“[*Company A*] AMI Units” means the oil and gas units lying (in whole or in
part) within the Project Area that were acquired by EOG pursuant to the
[*Company A*] Acquisitions, as more particularly described in Exhibit “B-4”.

 

“[*Company A*] AMI Wells” has the meaning assigned to such term in the Recitals
to this Agreement.

 

“[*Company A*] Assignment” has the meaning assigned to such term in the Recitals
to this Agreement.

 

“[*Company A*], Et Al.” means [*Company A*], [*Company B*], [*Company C*],
[*Company D*], and [*Company E*].

 

“[*Company A*] Interests” has the meaning assigned to such term in the Recitals
to this Agreement.

 

“[*Company A*] PSA” has the meaning assigned to such term in the Recitals to
this Agreement.

 

“Business Day” means a day other than a Saturday, Sunday, or day on which
commercial banks in the State of Texas are authorized or required to be closed
for business.

 

“Cash Carry Obligation” has the meaning assigned to such term in Section 3.3.

 

“Closing” means any of: (i) the First Closing, (ii) the Second Closing, and
(iii) if applicable, the Third Closing.

 

“Code” means the Internal Revenue Code of 1986, or any comparable successor
statute thereto, as amended.

 

“Commitment Well” means a Phase I Commitment Well or a Phase II Commitment Well,
as applicable.

 

“Commodore Well” means the Commodore A-1H Well, API No. 471-30353, located in
the W. Garrett Survey, Abstract No. 208, Walker County, Texas.

 

“Complete”, “Completion” or “Completed” means (a) for a well capable of
producing, the point at which drilling operations have been completed, all well
production facilities have been installed on the unit to enable such well to be
placed on production under normal operations, and sales of petroleum (either oil
or gas) have begun to be made through such surface facilities; and (b) for an
unsuccessful well (e.g., dry or abandoned and plugged hole or a well incapable
of

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Appendix 2 - 4

--------------------------------------------------------------------------------


 

producing in paying quantities), that all operations in respect of the well
(including for its plugging and abandonment) have been completed. 
Notwithstanding the foregoing, if a horizontal well has been fracced in multiple
stages but is placed on production before all plugs separating the completed
stages have been drilled out, then, if further operations to drill out the
remaining plugs have not yet commenced within ninety (90) days after initial
production from such well, then the well shall be deemed to be “Completed”
retroactive as of the date the well was placed on production and any subsequent
operations to drill out the plugs shall be treated as workover/rework operations
under Article VI.B (“Subsequent Operations”) of the JOA, subject to all of the
proposal and voting requirements under relevant provisions for such types of
“Subsequent Operations” (as defined in the JOA), and costs will be borne on a
heads-up basis.  If further operations have commenced to drill out the remaining
plugs for the remaining frac stages within ninety (90) days after initial
production from such well, such operations will be considered a continuation of
Completion operations, subject to any relevant carry obligations.

 

“Contract” means any contract, agreement, instrument, lease (separate from the
ZaZa Leases), license, commitment, understanding, option, or other document, by
which any of the ZaZa Leasehold is bound, or that affects, concerns, pertains or
relates to, or is used in connection with, the ZaZa Leasehold, including
operating agreements; unitization, pooling, and communitization agreements,
declarations, and orders; joint venture agreements; farmin and farmout
agreements; water rights agreements; production handling agreements; exploration
agreements; development agreements; participation agreements; exchange
agreements; compressor rental agreements; transportation or gathering
agreements; and agreements for the sale of oil, gas or other hydrocarbons.

 

“COPAS” means the Council of Petroleum Accountants Societies.

 

“Costs through Completion” has the meaning assigned to such term in
Section 3.1.3.

 

“[*Company B*] Assignment” has the meaning assigned to such term in the Recitals
to this Agreement.

 

“Defect” has the meaning assigned to such term in Section 5.1.1(d).

 

“Eagle Ford Interval” means the stratigraphic equivalent of the interval
depicted between the depths of [*] as shown [*].

 

“Effective Date” has the meaning assigned to such term in the introductory
paragraph.

 

“Encumbrance” means any burden (including any royalty or other interest), claim,
lien, lis pendens, mortgage, deed of trust, security interest, pledge, charge,
option, right-of-way, easement, right-of-way, encroachment, or encumbrance of
any kind whatsoever.

 

“EOG” has the meaning assigned to such term in the introductory paragraph.

 

“EOG’s Exchange Interests” has the meaning assigned to such term in
Section 3.2.1(d).

 

“Estimated Additional Interest” has the meaning assigned to such term in
Section 2.5.5.

 

“Excess Lease Consideration” has the meaning assigned to such term in
Section 3.4.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Appendix 2 - 5

--------------------------------------------------------------------------------


 

“Exchange Consideration Excess” has the meaning assigned to such term in
Section 3.2.2(d).

 

“Exchange Consideration Shortfall” has the meaning assigned to such term in
Section 3.2.2(d).

 

“Exchange Consideration Value” has the meaning assigned to such term in
Section 3.2.2(c).

 

“Excluded Merger ORRIs” means the overriding royalty interests described on
Exhibit “H”.

 

“Files” means all files (whether originals, copies, or in digital or electronic
format), including the Contracts, the ZaZa Leases, lease files, title files,
abstracts of title, title opinions, title information, title commitments, land
surveys, maps, data, correspondence, environmental and regulatory files and
reports, engineering and production files, accounting files or the portion
thereof relating directly to the Project Area or ZaZa Leasehold, seismic records
and surveys, gravity maps, geological or geophysical data and records, analyses,
interpretations, and all other files, documents, materials, information,
instruments and records of every kind and description that EOG may reasonably
request that are in ZaZa’s control or possession which affect, concern, pertain
or relate to, or are used in connection with, the Project Area or ZaZa
Leasehold.

 

“First Amendment” has the meaning assigned to such term in the introductory
paragraph.

 

“First Closing” means the closing of those certain Transactions related to
payment of the Initial Cash Consideration and the assignment of the Phase I
Leases.

 

“First Closing Date” has the meaning assigned to such term in Section 1.

 

“Force Majeure Event” has the meaning assigned to such term in Section 6.8.

 

“GAAP” means generally accepted accounting principles in effect in the United
States as amended from time to time.

 

“Georgetown Formation” means the stratigraphic equivalent of the interval
depicted between the [*].

 

“Gibbs Brothers Lease” means that certain Oil and Gas Lease dated effective
August 4, 2010, by and between Gibbs Brothers & Company, L.P., as lessor, and
Gulf Sands Energy, LLC, as lessee, as evidenced by that certain Memorandum of
Oil and Gas Lease dated effective August 4, 2010, recorded in Volume 983,
Page 740, of the Official Public Records of Walker County, Texas.

 

“Governmental Entity” means any court or tribunal in any jurisdiction (domestic
or foreign) or any federal, state, county, provincial, tribal, parish, municipal
or other governmental or quasi-governmental body, agency, authority,
administration, department, board, commission, instrumentality, bureau, or
instrumentality.

 

“Hydrocarbons” means oil, gas, casinghead gas, condensate, natural gas liquids,
and other gaseous and liquid hydrocarbons or any combination thereof and other
minerals extracted from or produced with the foregoing.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Appendix 2 - 6

--------------------------------------------------------------------------------


 

“Initial Cash Consideration” has the meaning assigned to such term in Section 1.

 

“JOA” has the meaning assigned to such term in Section 3.8.

 

“Knowledge” of a specified Person (or similar references to a Person’s
knowledge) means (a) in the case of a Person who is an individual, the actual
knowledge of such Person, or (b) in the case of a Person which is corporation or
other entity, the actual knowledge of an officer or employee who devoted
substantive attention to matters of such nature during the ordinary course of
his employment by such Person without any independent diligence or verification.

 

“Lease Protection Well” has the meaning assigned to such term in Section 3.5.

 

“Letter Agreement” means that certain Letter Agreement dated March 25, 2013,
between EOG, ZaZa, and Range, regarding the Sixth Amendment to and Consent to
Partial Assignment of the Range-ZaZa JV Agreement.

 

“Lower Cretaceous Interval” means the stratigraphic equivalent of [*].

 

“Merger ORRIs” means the overriding royalty interests of the former owners (or
their Affiliates) of ZaZa LLC on all of the ZaZa Leasehold and ZaZa’s Exchange
Leasehold, except for the Excluded ORRIs set forth on Exhibit “H”.

 

“Miss Kati Unit” means the pooled unit described in that certain Declaration of
Unit recorded in Vol. 1078, Page 405, Official Records of Walker County, Texas.

 

“Miss Kati Unit Well” means that certain well, API No. 42471303560000, located
in Walker County, Texas

 

“Net Acre” means:

 

(a) with respect to the ZaZa Leasehold, the arithmetic product of: (i) ZaZa’s
undivided interest in the ZaZa Leasehold created by the applicable ZaZa Lease,
multiplied by (ii) the number of acres of the Project Area covered by the ZaZa
Lease, multiplied by (iii) the lessor’s percentage interest in the oil, gas and
mineral fee estate in the land covered by such ZaZa Lease; and

 

(b) with respect to the [*Company A*] AMI Leases, as defined in the [*Company
A*] PSA.

 

“NRI” has the meaning assigned to such term in Section 4.1(l).

 

“Non-Acquiring Party” has the meaning assigned to such term in Section 2.4.

 

“Oil and Gas Interest” means any oil and gas leasehold interest (including any
renewal, modification, amendment, or extension of same) or other interest in the
oil, gas and mineral estate, including any working interests, operating rights,
fee mineral interests, production payments, net profits interests, carried
interests, royalty interests, overriding royalty interests, and any other
interest in oil and gas and/or oil and gas rights, or rights to earn any such
interest

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Appendix 2 - 7

--------------------------------------------------------------------------------


 

under a farmout/farmin contract, farmout option contract, or other right to
explore for, develop, or produce oil, gas, or other minerals.

 

“Original Agreement” has the meaning assigned to such term in the introductory
paragraph.

 

“Original ZaZa Leasehold” has the meaning assigned to such term in the Recitals
to this Agreement.

 

“Original Range-ZaZa Leasehold” has the meaning assigned to such term in the
Recitals to this Agreement.

 

“Participation Interests” has the meaning assigned to such term in Section 2.5.

 

“Party” and “Parties” have the meanings assigned to such terms in the
introductory paragraph.

 

“Payout” means the date that EOG first recovers 100% of the Costs attributable
to a Commitment Well out of EOG’s Share of Production attributable to such
Commitment Well.  For purposes of this definition: (i) “Costs” shall include all
unreimbursed Costs through Completion and any other unreimbursed costs incurred
by EOG in operating such Commitment Well until such recoupment occurs, together
with any applicable gross production, ad valorem, severance, and other similar
Taxes measured by production and paid by EOG; and (ii) “Share of Production”
shall include all production attributable to the Commitment Well after deducting
applicable royalties, overriding royalties, and other similar burdens.  Without
limiting the foregoing, EOG’s Share of Production expressly does not include the
share of production payable to ZaZa or any other leasehold interest owner.

 

“Permits” means licenses, permits, franchises, consents, approvals, variances,
exemptions, and other authorizations of or from any Governmental Entity.

 

“Permitted Encumbrances” means

 

(a)               (i) lessors’ royalties, overriding royalties and any other
similar payments out of production affecting EOG’s NRI if the net cumulative
effect of such burdens does not operate to reduce the NRI or Net Acres of EOG in
any ZaZa Lease below the NRI or Net Acres set forth for such ZaZa Lease on
Exhibit “B-1”, proportionately reduced to the assigned working interest, (ii)
subject to Section 3.6.1, the Merger ORRIs, and (iii) subject to Section 3.6.2,
the Excluded Merger ORRIs as reflected on Exhibit “H”;

 

(b)               Preferential Rights with respect to which either (i) waivers
or consents with respect to the Transactions are obtained from the holders
thereof, or (ii) required notices of the Transactions have been given to the
holders of such rights and the appropriate period for asserting such rights has
expired without an exercise of such rights;

 

(c)                required third Person consents to assignment and similar
agreements with respect to which (i) waivers or consents are obtained from the
appropriate Persons, (ii) proper notice in compliance with the terms of such
consent or similar agreement has been given to the appropriate Persons and the
appropriate time for asserting such rights has expired without an exercise of
such rights, request for further information about the Transactions or either
Party, or other objection to the Transactions, (iii) arrangements

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Appendix 2 - 8

--------------------------------------------------------------------------------


 

(acceptable to EOG in its reasonable discretion) have been made by the Parties
to allow EOG to receive substantially the same economic benefits as if all such
waivers and consents had been obtained, (iv) there is no provision therein that
such consent may be withheld in the sole and absolute discretion of the holder,
or (v) there is no provision therein expressly stating that an assignment in
violation thereof is void or voidable, triggers the payment of damages
(liquidated or otherwise), or causes termination of the ZaZa Leases.

 

(d)               all consents by, required notices to, filings with, or other
actions by Governmental Entities in connection with the sale or conveyance of
the ZaZa Leases if the same are customarily obtained subsequent to such sale or
conveyance;

 

(e)                easements, rights-of-way, servitudes, permits, surface
leases, and other rights in respect of surface operations which do not and will
not materially interfere with or detract from the operation, value, or use of
the ZaZa Leases by EOG or the handling, processing, storage, sale, or
transportation of production therefrom;

 

(f)                 statutory liens for taxes not yet due or not yet delinquent;

 

(g)                all rights reserved to or vested in any Governmental Entity
to control or regulate any of the ZaZa Leases in any manner and all Applicable
Laws;

 

(h)             all defects and irregularities of title that would not
reasonably be expected to result in claims that would materially and adversely
affect EOG’s title to, or ownership, operation or value of, the ZaZa Leases or
the handling, processing, storage, sale, or transportation of production
therefrom, including without limitation (i) defects in the early chain of title
consisting of the failure to recite marital status or the omission of succession
or heirship proceedings; (ii) defects or irregularities arising out of the lack
of a survey or metes and bounds description; (iii) defects or irregularities
arising out of or relating to the lack of powers of attorney from corporations
to execute and deliver documents on their behalf (iv) defects related to the
lack of spousal joinder in situations in which the Texas Title Examination
Standards (Texas Property Code, Title 2, Appendix) indicate that spousal joinder
is not necessary; (v) irregularities cured by possession under applicable
statutes of limitation and statutes relating to acquisitive (or liberative)
prescription; (vi) defects arising from prior expired oil and gas leases that
are not surrendered or released of record, provided that evidence satisfactory
to EOG in its reasonable discretion is provided to EOG to establish that such
leases are not maintained, in whole or in part, by operations, production, or
otherwise; and (viii) defects arising out of any change in Applicable Laws after
the Effective Date;

 

(i)                   any liens or encumbrances created by deeds of trust,
mortgage instruments, security instruments, or other documents securing a
promissory note granted by any Party or the owner of the surface or minerals,
which, individually or in the aggregate, do not (and would not upon foreclosure
or other enforcement): (i) interfere materially with the operation, value or use
of any of the ZaZa Leases by EOG or the handling, processing, storage, sale, or
transportation of production therefrom; (ii) prevent EOG from receiving the
proceeds of production from any of the ZaZa Leases attributable to its
Participating Interest; (iii) reduce the NRI of EOG in any ZaZa Lease below the
NRI set forth for such ZaZa Lease on Exhibit “B-1”, proportionately reduced to
the assigned

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Appendix 2 - 9

--------------------------------------------------------------------------------


 

working interest; or (iv) reduce the Net Acres in any ZaZa Lease below the Net
Acres set forth for such ZaZa Lease on Exhibit “B-1”; and

 

(j)                  the U.S. Bank Mortgage to the limited extent that it is
released, insofar as it covers any interest to be assigned to EOG under this
Agreement, by a fully executed, recordable instrument delivered to EOG prior to
or contemporaneously with each Closing.

 

“Person” means any individual, corporation, body corporate, partnership, limited
liability company (or similar entity), joint venture, association, joint-stock
company, syndicate, enterprise, company, entity, sole proprietorship, trust,
enterprise, unincorporated organization, or Governmental Entity or other entity,
in each case whether or not having a separate legal personality.

 

“Phase” means Phase I or Phase II.

 

“Phase I” has the meaning assigned to such term in Section 3.1.2.

 

“Phase I Commitment Wells” has the meaning assigned to such term in
Section 3.1.2.

 

“Phase I Leases” means the ZaZa Leases to be assigned by ZaZa to EOG in
connection with Phase I, as mutually selected and designated by the Parties
prior to the First Closing Date and as more particularly described on Exhibits
A-1 and A-2 to the original assignment to be delivered by each Party at the
First Closing (per Sections 5.2.1(a) and 5.2.2(a)) in the form attached hereto
as Exhibit “G-2,” pursuant to which ZaZa shall collectively deliver to EOG
20,000 Net Acres.

 

“Phase II” has the meaning assigned to such term in Section 3.2.

 

“Phase II Commitment Wells” has the meaning assigned to such term in
Section 3.2.3.

 

“Phase II Credit” has the meaning assigned to such term in Section 3.2.1(e).

 

“Phase II Leases” has the meaning assigned to such term in Section 3.2.

 

“Post-Second Closing Date” has the meaning assigned to such term in
Section 3.2.2(f).

 

“Preferential Right” means any right or agreement that enables any Person to
purchase or otherwise acquire all or part of any ZaZa Lease or any right, title,
or interest therein or any asset associated therewith, as a result of or in
connection with (a) the sale, assignment, or other transfer of any ZaZa Lease or
any interest therein, portion thereof, or associated right therewith, or (b) the
execution, delivery, or performance of this Agreement.

 

“Proceedings” means any proceedings, actions, audits, disputes, claims, suits,
investigations, reassessments, and inquiries by or before any arbitrator or
Governmental Entity.

 

“Project Area” has the meaning assigned to such term in the Recitals to this
Agreement.

 

“Property Costs” has the meaning assigned to such term in Section 3.2.2(b).

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Appendix 2 - 10

--------------------------------------------------------------------------------


 

“PV10 Value” has the meaning assigned to such term in Section 2.5.5.

 

“Range” means Range Texas Production, LLC, a Delaware limited liability company.

 

“Range AMI Interest” means any leasehold interest or contractual right to earn a
leasehold interest, mineral interest, royalty interest, right under a farmout or
farmin agreement, production payment, net profits interest, or any other
interest in the oil, gas, condensate, and casinghead gas in, on or under the
lands within the Range-ZaZa AMI acquired during the term of such Range-ZaZa AMI;
provided, however, that the following shall not be considered “Range AMI
Interests”: (i) any interest or right to acquire an interest in the Range-ZaZa
AMI pursuant to a merger, consolidation, reorganization or share acquisition,
(ii) any lease or legal or equitable contractual interest therein, including,
without limitation, any unexercised lease options, letters of intent, or other
contractual arrangements within the Range-ZaZa AMI which ZaZa had an interest
in, either directly or indirectly, or was a party to, on or before the execution
date of the Range-ZaZa JV Agreement, or which EOG had an interest in, either
directly or indirectly, or was a party to, on or before the execution date of
the Letter Agreement, or (iii) any undivided interest acquired by ZaZa after the
execution date of the Range-ZaZa JV Agreement in a lease within the Range-ZaZa
AMI held by ZaZa, or for the account of ZaZa, prior to the execution date of the
Range-ZaZa JV Agreement.

 

“Range-ZaZa AMI” means the area of mutual interest established between Range and
ZaZa, pursuant to Paragraph 5 of the Range-ZaZa JV Agreement.

 

“Range-ZaZa JOA” means that certain joint operating agreement dated March 1,
2012, between Range and ZaZa, pursuant to Paragraph 6.1 of the Range-ZaZa JV
Agreement.

 

“Range-ZaZa JV Agreement” means that certain Participation Agreement dated
March, 1, 2012, between Range and ZaZa, as amended.

 

“Range-ZaZa Leasehold” has the meaning assigned to such term in the Recitals to
this Agreement.

 

“Representatives” means, with respect to a Party or Person, any Affiliate,
shareholder, director, officer, member, employee, agent, manager,
representative, and third-party consultant and advisor of such Party or Person.

 

“Required Consents” has the meaning assigned to such term in Section 4.1(d).

 

“Second Amendment” has the meaning assigned to such term in the introductory
paragraph.

 

“Second Closing” means the closing of those certain Transactions related to the
assignment of the Phase II Leases and the Supplemental Leases, and the
assignment of (i) EOG’s Exchange Interests and (ii) an undivided interest in the
Additional [*Company A*] Wellbores.

 

“Second Closing Date” has the meaning assigned to such term in Section 3.2.1(b).

 

“Second Closing Final Settlement Date” has the meaning assigned to such term in
Section 3.2.2(f).

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Appendix 2 - 11

--------------------------------------------------------------------------------


 

“Second Closing Final Settlement Statement” has the meaning assigned to such
term in Section 3.2.2(f).

 

“Stingray and Commodore Consideration Amount” means $500,000.00 total, being
$250,000.00 each allocated to the Stingray Well and the Commodore Well.

 

“Stingray Well” means the Stingray A-1H Well, API No. 471-30352, located in the
R. Bankhead Survey, Abstract No. 70, Walker County, Texas.

 

“Substitute Well” has the meaning assigned to such term in Section 3.7.

 

“Supplemental Leases” has the meaning assigned to such term in Section 3.2.

 

“Supplemental Leasehold Deposit” has the meaning assigned to such term in
Section 3.2.1(a).

 

“Target Interval” means either the Eagle Ford Interval or the Lower Cretaceous
Interval, as specified with respect to each Commitment Well.

 

“Taxes” means any income taxes or similar assessments or any sales, excise,
occupation, use, ad valorem, property, production, severance, transportation,
employment, payroll, franchise, or other tax imposed by any United States
federal, state, or local (or any foreign or provincial) taxing authority,
including any interest, penalties, or additions attributable thereto.

 

“Term” has the meaning assigned to such term in Section 6.1.

 

“Third Closing” means the closing of those certain Transactions related to
payment of the Excess Lease Consideration and the assignment of the Assigned
Excess Leases.

 

“Title Defect Liquidated Damages” has the meaning assigned to such term in
Section 5.3(e).

 

“Transactions” means the transactions contemplated or permitted by this
Agreement or the documents and agreements delivered hereunder.

 

“U.S. Bank Mortgage” means that certain Deed of Trust, Security Agreement,
Financing Statement, Fixture Filing and Assignment of Production dated May 25,
2012, from ZaZa Energy Corporation, as Grantor and Debtor, to Mauri J. Cowen,
Trustee for the benefit of U.S. Bank National Association, as Beneficiary,
recorded in Volume 1026, Page 42, Official Public Records of Walker County,
Texas, as amended or assigned (if applicable).

 

“ZaZa” has the meaning assigned to such term in the introductory paragraph.

 

“ZaZa Corporation” has the meaning assigned to such term in the introductory
paragraph.

 

“ZaZa Leasehold” has the meaning assigned to such term in the Recitals to this
Agreement.

 

“ZaZa Leases” means those certain oil and gas (or oil, gas and other mineral)
leases and the leasehold estates created thereby, described in Exhibit “B-1,”
Exhibit “B-2,” Exhibit “B-6,” and Exhibit “B-7,” together with the corresponding
interests in and to all related property and rights.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Appendix 2 - 12

--------------------------------------------------------------------------------


 

“ZaZa LLC” has the meaning assigned to such term in the introductory paragraph.

 

“ZaZa’s Exchange Consideration Amount” has the meaning assigned to such term in
Section 3.2.2(d).

 

“ZaZa’s Exchange Interests” has the meaning assigned to such term in the
Recitals to this Agreement.

 

“ZaZa’s Exchange Leasehold” has the meaning assigned to such term in the
Recitals to this Agreement.

 

“ZaZa’s Range-ZaZa Exchange Leasehold” has the meaning assigned to such term in
the Recitals to this Agreement.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Appendix 2 - 13

--------------------------------------------------------------------------------